EXECUTION COPY

FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT

dated as of

May 24, 2012

among

SARA LEE CORPORATION,

The Lenders Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

GOLDMAN SACHS BANK USA, LLOYDS SECURITIES INC., MORGAN STANLEY BANK, N.A.,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH, RBS CITIZENS, N.A.,

ROYAL BANK OF CANADA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC, U.S. BANK, NATIONAL ASSOCIATION AND

WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     14   

SECTION 1.03. Terms Generally

     15   

SECTION 1.04. Accounting Terms; GAAP

     15    ARTICLE II    The Credits   

SECTION 2.01. Commitments

     16   

SECTION 2.02. Loans and Borrowings

     16   

SECTION 2.03. Requests for Revolving Borrowings

     16   

SECTION 2.04. [Intentionally Omitted]

     17   

SECTION 2.05. Swingline Loans

     17   

SECTION 2.06. Funding of Borrowings

     18   

SECTION 2.07. Interest Elections

     19   

SECTION 2.08. Termination and Reduction of Commitments

     20   

SECTION 2.09. Repayment of Borrowings; Evidence of Debt

     20   

SECTION 2.10. Prepayment of Loans

     21   

SECTION 2.11. Fees

     21   

SECTION 2.12. Interest

     22   

SECTION 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     23   

SECTION 2.14. Increased Costs

     24   

SECTION 2.15. Basis for Determining Interest Rate for Eurodollar Loans If
Inadequate or Unfair

     25   

SECTION 2.16. Illegality

     26   

SECTION 2.17. Substitution of Lenders

     26   

SECTION 2.18. Funding Indemnification

     26   

SECTION 2.19. [Intentionally Omitted]

     26   

SECTION 2.20. Taxes

     26   

SECTION 2.21. [Intentionally Omitted]

     30   

SECTION 2.22. Facility LCs

     30   

SECTION 2.23. [Intentionally Omitted]

     37   

SECTION 2.24. Increases of Commitments

     37   

SECTION 2.25. Defaulting Lenders

     40    ARTICLE III    Representations and Warranties   

SECTION 3.01. Organization, etc.

     42   

SECTION 3.02. Authorization; No Conflict

     42   

SECTION 3.03. Validity and Binding Nature

     42   

SECTION 3.04. Financial Statements

     43   

 

i



--------------------------------------------------------------------------------

SECTION 3.05. Litigation and Contingent Liabilities

     43   

SECTION 3.06. Liens

     43   

SECTION 3.07. Subsidiaries

     43   

SECTION 3.08. ERISA

     43   

SECTION 3.09. Investment Company Act

     43   

SECTION 3.10. [Intentionally Omitted]

     43   

SECTION 3.11. Regulation U

     43   

SECTION 3.12. Copyrights, Patents and Trademarks

     43   

SECTION 3.13. Pari Passu

     44   

SECTION 3.14. Disclosure

     44    ARTICLE IV    Conditions of Effectiveness and Lending   

SECTION 4.01. Effective Date

     44   

SECTION 4.02. Availability Date

     45   

SECTION 4.03. All Loans

     46    ARTICLE V    Borrower’s Covenants   

SECTION 5.01. Reports, Certificates and Other Information

     47   

SECTION 5.02. Books, Records and Inspections

     48   

SECTION 5.03. Insurance

     48   

SECTION 5.04. Taxes and Liabilities

     49   

SECTION 5.05. Liens

     49   

SECTION 5.06. [Intentionally Omitted]

     50   

SECTION 5.07. Mergers, Consolidations, Sales

     50   

SECTION 5.08. Employee Benefit Plans

     50   

SECTION 5.09. Use of Proceeds

     50   

SECTION 5.10. Other Agreements

     51   

SECTION 5.11. Financial Covenants

     51   

SECTION 5.12. Subsidiary Indebtedness

     51    ARTICLE VI    Events of Default and Their Effect   

SECTION 6.01. Events of Default

     52   

SECTION 6.02. Effect of Event of Default

     53    ARTICLE VII    The Administrative Agent    ARTICLE VIII   
Miscellaneous   

 

ii



--------------------------------------------------------------------------------

SECTION 8.01. Notices

     57   

SECTION 8.02. Waivers; Amendments

     57   

SECTION 8.03. Expenses; Indemnity; Damage Waiver

     58   

SECTION 8.04. Successors and Assigns

     60   

SECTION 8.05. Survival

     63   

SECTION 8.06. Counterparts; Integration; Signature Pages

     63   

SECTION 8.07. Severability

     63   

SECTION 8.08. Right of Setoff

     64   

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process

     64   

SECTION 8.10. WAIVER OF JURY TRIAL

     64   

SECTION 8.11. Headings

     64   

SECTION 8.12. Interest Rate Limitation

     64   

SECTION 8.13. Confirmations

     64   

SECTION 8.14. Action of Required Lenders

     65   

SECTION 8.15. No Advisory or Fiduciary Responsibility

     65    ARTICLE IX    USA PATRIOT Act Notification   

 

iii



--------------------------------------------------------------------------------

ANNEXES

 

ANNEX A

   Pricing Grid SCHEDULES

SCHEDULE 2.01.

   Commitments

SCHEDULE 2.22.

   Existing Facility LCs

SCHEDULE 3.05.

   Litigation

SCHEDULE 3.06.

   Liens

SCHEDULE 3.07.

   Subsidiaries

SCHEDULE 5.12.

   Subsidiary Indebtedness EXHIBITS

EXHIBIT A

   Form of Assignment and Acceptance

EXHIBIT B-1

   [Intentionally Omitted]

EXHIBIT B-2

   [Intentionally Omitted]

EXHIBIT C

   Form of Interest Election Request

EXHIBIT D

   Form of Note

EXHIBIT E

   Form of Commitment and Acceptance

EXHIBIT F-1

   Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

EXHIBIT F-2

   Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

EXHIBIT F-3

   Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

EXHIBIT F-4

   Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT dated as of May 24, 2012 among
SARA LEE CORPORATION, a Maryland corporation (the “Borrower”); the LENDERS from
time to time party hereto; BANK OF AMERICA, N.A., as administrative agent;
JPMORGAN CHASE BANK, N.A., as syndication agent; WELLS FARGO BANK, NATIONAL
ASSOCIATION, and U.S. BANK NATIONAL ASSOCIATION as co-documentation agents; and
GOLDMAN SACHS BANK USA, LLOYDS SECURITIES INC., MORGAN STANLEY BANK, N.A.,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, RBS CITIZENS, N.A., ROYAL BANK OF CANADA and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as co-agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing (other than one evidenced
by a Facility LC), refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Alternate Base Rate.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent for the Lenders hereunder and any successor administrative
agent appointed pursuant to Article VII hereunder.

“Administrative Agent Fee Letter” is defined in Section 2.11(b).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect for such day and (c) the LIBO Rate for a term of one month commencing
that day plus 1.00%.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment, subject to adjustment
as provided in Section 2.24. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

“Arranger Fee Letters” is defined in Section 2.11(c).

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, U.S. Bank National Association and Wells Fargo
Securities, LLC, each in its capacity as a joint lead arranger and joint
bookrunner for the credit facility evidenced by this Agreement.

 

1



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Availability Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 8.02).

“Availability Period” means the period from and including the Availability Date
to but excluding the earlier of (i) the Termination Date and (ii) the date of
termination of the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Sara Lee Corporation, a Maryland corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, or (c) the issuance
of a Facility LC.

“Borrowing Minimum” means, in the case of any Borrowing (other than a Borrowing
related to a Facility LC), $10,000,000.

“Borrowing Multiple” means, in the case of any Borrowing (other than a Borrowing
related to a Facility LC), $1,000,000.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Chicago are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

2



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing (other than a Borrowing
related to a Facility LC), refers to whether such Loan, or the Loans comprising
such Borrowing, are Revolving Loans or Swingline Loans.

“Co-Agents” means Goldman Sachs Bank USA, Lloyds Securities Inc., Morgan Stanley
Bank, N.A., Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A., “Rabobank
Nederland”, New York Branch, RBS Citizens, N.A., Royal Bank of Canada and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., in their capacity as co-agents for the
credit facility evidenced by this Agreement.

“Co-Documentation Agents” means Wells Fargo Bank, National Association and U.S.
Bank National Association, in their capacity as co-documentation agents for the
credit facility evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, including, without limitation,
any LC Issuer, the commitment of such Lender to make Revolving Loans, acquire
participations in Swingline Loans and issue or acquire participations in, as
applicable, Facility LCs, expressed as an amount representing the maximum
permitted amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.08, (b) increased from time to time pursuant to Section 2.24, and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 8.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $750,000,000.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Net Interest Expense
for such period, (ii) consolidated income tax expense for such period, (iii) any
extraordinary charges for such period, (iv) any non-cash charges (including
non-cash restructuring charges) for such period, and (v) any non-recurring cash
charges and restructuring cash charges incurred during such period in an
aggregate amount not to exceed (A) $300,000,000 for all such charges incurred in
(or, solely for purposes of Section 4.02(d), prior to) Fiscal Year 2012,
(B) $70,000,000 for all such charges incurred in Fiscal Year 2013 and
(C) $25,000,000 for all such charges incurred in any other Fiscal Year, and
minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, any extraordinary or non-recurring non-cash gains
(including non-cash restructuring gains) for such period, all determined on a
consolidated basis in accordance with GAAP. For the purposes of calculating
Consolidated EBIT for any period of four consecutive Fiscal Quarters (each such
period, a “Reference Period”), (i) if at any time during such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBIT for such Reference Period shall be reduced by an amount equal
to the Consolidated EBIT (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBIT (if negative) attributable thereto for
such Reference Period, and (ii) if during such Reference Period the Borrower or
any Subsidiary shall have made a Material Acquisition, Consolidated EBIT for
such Reference Period shall be calculated after giving effect thereto on a pro
forma basis as if such Material Acquisition occurred on the first day of such
Reference Period.

 

3



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period
plus, without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (a) depreciation for such period and
(b) amortization for such period. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive Fiscal Quarters (each such period, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis as if such Material Acquisition
occurred on the first day of such Reference Period.

“Consolidated Net Interest Expense” means, for any period, the interest expense
(including interest expense in respect of capital lease obligations) of the
Borrower and the Subsidiaries for such period minus the interest income of the
Borrower and the Subsidiaries for such period, each as determined on a
consolidated basis in accordance with GAAP. With respect to the Debt Tender and
in the event that the Borrower or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Net Interest Expense shall be determined for such period on
a pro forma basis as if the Debt Tender, or such acquisition or disposition, and
any related incurrence or repayment of Indebtedness, had occurred at the
beginning of such period.

“Consolidated Net Income” means, for any period, the consolidated net income of
the Borrower and the Subsidiaries for such period, as determined on a
consolidated basis in accordance with GAAP. With respect to the Debt Tender and
in the event that the Borrower or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, consolidated net income shall be determined for such period on a
pro forma basis as if the Debt Tender, or such acquisition or disposition, had
occurred at the beginning of such period.

“Consolidated Total Indebtedness” means, as of any date of determination,
without duplication, all Indebtedness of the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, including, but not
limited to, all of the Obligations.

“Continuing Director” means at any date a member of the Borrower’s board of
directors who (a) was a member of such board for the 24 months prior to such
date or (b) was nominated or elected by at least two-thirds of the directors who
were Continuing Directors at the time of such nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Tender” means the purchase and/or redemption by the Borrower in April 2012
of certain of its publicly traded bonds in the aggregate outstanding principal
amount of $970,000,000.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

4



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.25(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility LCs or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any LC Issuer or any Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.25(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the LC
Issuers, the Swingline Lenders and each other Lender promptly following such
determination.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Controlled Group” means the Borrower, the Subsidiaries and all other
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower or any Subsidiary, as the case may be, are treated as a single employer
under Section 414(b) or Section 414(c) of the Code.

“ERISA Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower, any Subsidiary or any other member of the ERISA
Controlled Group may have any liability.

 

5



--------------------------------------------------------------------------------

“ERISA Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section, with respect to an ERISA
Plan, excluding, however, such events as to which the PBGC has by regulation
waived the requirement of Section 4043(a) of ERISA that it be notified within 30
days of the occurrence of such event, provided that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a reportable event regardless of the issuance of any such waivers in
accordance with Section 412(d) of the Code.

“ERISA Single Employer Plan” means an ERISA Plan maintained by the Borrower, any
Subsidiary or any other member of the ERISA Controlled Group for employees of
the Borrower, any Subsidiary or any other member of the ERISA Controlled Group,
as the case may be.

“ERISA Termination Event” means: (a) the withdrawal of the Borrower, any
Subsidiary or any other member of the ERISA Controlled Group from an ERISA Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; or (b) the filing of a notice of intent to
terminate an ERISA Plan or the treatment of an ERISA Plan amendment as a
termination under Section 4041 of ERISA; or (c) the institution of proceedings
to terminate an ERISA Plan by the PBGC; or (d) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any ERISA Plan.

“ERISA Unfunded Liabilities” means the amount (if any) by which the present
value of all vested nonforfeitable benefits under an ERISA Single Employer Plan
exceeds the fair market value of all of such Plan’s assets allocable to such
benefits, all determined as of the then most recent valuation date for such Plan
applying the actuarial assumptions used for funding purposes in such valuation.

“Eurodollar”, when used in reference to any Loan or Borrowing (other than one
evidenced by a Facility LC), refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the LIBO Rate.

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America, N.A. and with a term equivalent to such Interest
Period would be offered by Bank of America, N.A.’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two London Banking Days prior to the commencement of
such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The LIBO Rate for each outstanding Eurodollar
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.

 

6



--------------------------------------------------------------------------------

“Event of Default” means the occurrence of any one or more of the events
described in Section 6.01 which is not remedied in the period, if any, and after
any notice, if required, in each case as provided therein.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including a
Participant treated as a Lender pursuant to Section 8.04(e)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Existing Facility LCs” is defined in Section 2.22(a).

“Facility Fee” is defined in Section 2.11(a).

“Facility Fee Rate” means, at any time, the percentage rate per annum at which
Facility Fees are accruing at such time as set forth in the Pricing Grid.

“Facility LC” is defined in Section 2.22(a).

“Facility LC Application” is defined in Section 2.22(c).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions as determined by the
Administrative Agent.

“Fiscal Quarter” means a 13 week or 14 week, as the case may be, fiscal
reporting period of the Borrower ending on the Saturday occurring on the last
day of each March, June, September and December of each year or if the last day
of any such month is not a Saturday, the Saturday occurring closest to each such
relevant date of such year, as the case may be.

 

7



--------------------------------------------------------------------------------

“Fiscal Year” means a 52 or 53 week, as the case may be, fiscal reporting period
of the Borrower ending on the Saturday closest in time to June 30 of the
relevant year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Form F-1” has the meaning set forth in the definition of Spin Off.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations owing to such LC Issuer other than such LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateralized in accordance with the
terms hereof, and (b) with respect to each Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans of such Swingline Lender other
than Swingline Loans of such Swingline Lender as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses and
liabilities payable in the ordinary course of business and (ii) any contingent
obligation until such obligation is not paid after becoming due and payable);

(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person, whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; provided that, if such
Indebtedness has not been assumed by such Person, the amount of Indebtedness
under this clause (d) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value (as
determined by such Person in good faith) of the property encumbered thereby;

(e) capital leases; and

(f) all guarantees of such Person in respect of any of the foregoing.

 

8



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement or any other loan document and (b) to the extent
not otherwise described in (a), Other Taxes.

“Index Debt” has the meaning set forth in the Pricing Grid.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or LC Fee, the last day of each March, June, September and
December and the Termination Date, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the Termination Date and (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid and the
Termination Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if available to all of the Lenders) thereafter as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is funded and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Facility LC, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Fee” is defined in Section 2.22(d).

 

9



--------------------------------------------------------------------------------

“LC Issuer” means Bank of America, N.A., JPMorgan Chase Bank, N.A., Wells Fargo
Bank, National Association and each other Lender designated by the Borrower as
an “LC Issuer” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
Facility LCs hereunder (or any Subsidiary or Affiliate thereof designated as
such).

“LC Obligations” means at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Participation Fee” is defined in Section 2.22(d).

“LC Participation Fee Rate” means, at any time, the percentage rate per annum at
which LC Participation Fees are accruing at such time as set forth in the
Pricing Grid.

“LC Payment Date” is defined in Section 2.22(e).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Acceptance. Unless otherwise specified, the term “Lenders”
includes Swingline Lenders and LC Issuers.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBO Rate” means for any Interest Period with respect to a Eurodollar Loan, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

LIBO Rate =      Eurodollar Base Rate    1.00 – Eurodollar Reserve Percentage

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock and other
equity interests of a Person, and (b) involves the payment of consideration by
the Borrower and its Subsidiaries in excess of $50,000,000.

 

10



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, operations, property or financial or other
condition of the Borrower and its Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Borrower to perform its obligations under this
Agreement or (c) a material adverse effect upon the validity or enforceability
of this Agreement or any promissory note delivered under Section 2.09(e).

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that
(a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock and other equity interests of a Person,
and (b) yields gross proceeds to the Borrower or any of its Subsidiaries in
excess of $50,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Facility
LCs), or obligations in respect of one or more Swap Contracts, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Contract at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Contract were terminated at such time.

“Modify” or “Modification” is defined in Section 2.22(a).

“Moody’s” has the meaning set forth in the Pricing Grid.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means any of the promissory notes prepared, executed and delivered
pursuant to Section 2.09(e).

“Obligations” means all advances to, and debts, liabilities and obligations of,
the Borrower arising under this Agreement or any other loan document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other loan document, or sold or assigned an interest in any
Commitment, Loan or this Agreement or any other loan document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other loan document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.17).

“Participant Register” has the meaning specified in Section 8.04(e).

 

11



--------------------------------------------------------------------------------

“Patriot Act” is defined in Article IX.

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pricing Grid” means the pricing grid attached hereto as Annex A.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A. as its “prime rate”. The “prime rate” is a rate
set by Bank of America, N.A. based upon various factors including Bank of
America, N.A.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America, N.A. shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Recipient” means the Administrative Agent, any Lender, any LC Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, as applicable.

“Register” has the meaning set forth in Section 8.04(c).

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.22 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of one or more drawings under
Facility LCs.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. The Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; provided that, the amount of any participation in
any Swingline Loan and any LC Obligations that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swingline Lender or LC Issuer, as
the case may be, in making such determination.

“Responsible Officer” means the President, Executive Vice President, Vice
Chairman, Chief Financial Officer, Treasurer or Assistant Treasurer, in each
case, of the Borrower.

“Revolving Borrowing” means a Borrowing of Revolving Loans.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) such Lender’s Applicable
Percentage of the aggregate principal amount of the outstanding Revolving Loans
plus (b) such Lender’s Swingline Exposure plus (c) such Lender’s ratable
obligation to purchase participations in LC Obligations.

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03.

 

12



--------------------------------------------------------------------------------

“Revolving Loan Margin” means, at any time, with respect to any Type of
Revolving Loan, the marginal percentage rate per annum to be added to such Type
of Loan at such time as set forth in the Pricing Grid.

“S&P” has the meaning set forth in the Pricing Grid.

“Solvent” means, in reference to any Person, (i) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Availability Date.

“Spin Off” means the distribution by the Borrower of 100% of the stock in DE US,
Inc. to its shareholders (which Spin Off is followed by those certain
transactions relating to DE US, Inc. previously announced by the Borrower and
described in the SEC Form F-1 filing by DE International Holdings B.V. (name
changed to D.E MASTER BLENDERS 1753 B.V.), dated as of March 1, 2012, as amended
by a first, a second, a third and a fourth amendment dated as of March 14,
2012, April 13, 2012, May 11, 2012 and May 21, 2012 respectively, and as further
amended in a manner not materially adverse to the interests of the Lenders (the
“Form F-1”) and any and all transactions consummated in connection therewith or
resulting therefrom.

“Subsidiary” means any Person of which the Borrower and/or any of the
Subsidiaries (as defined in this definition) owns or controls, directly or
indirectly, such number of outstanding equity interests as have 50% or more of
the ordinary voting power represented by the equity interests in such Person.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Lender hereunder to make Swingline Loans pursuant to
Section 2.05 in an amount set forth on Schedule 2.01, as such commitment may be
permanently terminated or reduced from time to time pursuant to Section 2.08.
The Swingline Commitment of each Swingline Lender shall automatically and
permanently terminate on the Termination Date if not terminated earlier pursuant
to the terms hereof. The amount of the Swingline Commitment on the date hereof
is $75,000,000.

 

13



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of the
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the total Swingline
Exposure at such time.

“Swingline Lenders” means Bank of America, N.A., JPMorgan Chase Bank, N.A., U.S.
Bank National Association, Wells Fargo Bank, National Association and each other
Lender designated by the Borrower as a “Swingline Lender” hereunder that has
agreed to such designation (and is reasonably acceptable to the Administrative
Agent), each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made in accordance with Section 2.05.

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

“Tangible Assets” means the Borrower’s Total Assets excluding intangible assets
as reflected on the Borrower’s most recent consolidated balance sheet delivered
pursuant to Section 5.01 or referred to in Section 3.04 as of the date of
determination.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the date occurring on the fifth anniversary of the
Availability Date; provided that, if the Availability Date has not occurred on
or prior to August 15, 2012, the Termination Date shall be August 15, 2012.

“Total Assets” mean the total consolidated assets of the Borrower and the
Subsidiaries according to the relevant consolidated balance sheet of the
Borrower.

“Type”, when used in reference to any Loan or Borrowing (other than one
evidenced by a Facility LC), refers to whether the rate of interest on such
Loan, or on the Loans comprising such Borrowing, is determined by reference to
the LIBO Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UCP” means, with respect to any Facility LC, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Unmatured Event of Default” means an event which, but for the lapse of time or
the giving of notice, or both, would constitute an Event of Default.

“Withholding Agent” means the Borrower and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings.For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

14



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in a manner reasonably satisfactory to
the Borrower and the Required Lenders. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) after giving effect (including effect on a pro forma
basis) to the Spin Off. Notwithstanding any other provision contained herein,
any lease that is treated as an operating lease for purposes of GAAP as of the
date hereof shall continue to be treated as an operating lease (and, solely with
respect to Sections 5.05 and 5.12, any future lease, if it were in effect on the
date hereof, that would be treated as an operating lease for purposes of GAAP as
of the date hereof shall be treated as an operating lease), in each case for
purposes of this Agreement, notwithstanding any change in GAAP after the date
hereof.

 

15



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in dollars in an aggregate principal amount that
will not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans. Each LC Issuer will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.22.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. Each Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05. Each Facility LC shall be issued in accordance with
Section 2.22. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.15, (i) each Revolving Borrowing shall be denominated
in dollars and comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith, (ii) each Swingline Loan shall be
denominated in dollars and comprised entirely of ABR Loans, and (iii) each
Facility LC shall be denominated in dollars. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, and at the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Commitments. Each Swingline Loan shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that Swingline Borrowings may be in an aggregate
amount that is equal to the lesser of (i) the entire unused balance of the
Swingline Commitment and (ii) the entire unused balance of the Commitments.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten Eurodollar
Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
Termination Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
Chicago time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 p.m., Chicago time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

16



--------------------------------------------------------------------------------

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions and
relying on the representations and warranties set forth herein, each Swingline
Lender may, in its discretion, make Swingline Loans in dollars to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate amount
of the Lenders’ Swingline Exposures exceeding the Swingline Commitment or
(ii) the aggregate amount of the Lenders’ Revolving Credit Exposures exceeding
the total Commitments; provided that (A) no Swingline Lender shall be required
to make a Swingline Loan to refinance an outstanding Swingline Loan and (B) no
Swingline Lender shall make a Swingline Loan if it shall have been notified by
the Administrative Agent at the request of the Required Lenders that an Event of
Default has occurred and is continuing and that, as a result, no further
Swingline Loans shall be made by it (a “Swingline Suspension Notice”). Each
Swingline Loan shall be made as part of a Borrowing consisting of Swingline
Loans made by the Swingline Lenders, ratably in proportion to their respective
Swingline Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans at any time during the Availability Period.

(b) To request Swingline Borrowings, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy) no
later than the day of a proposed Swingline Borrowing by not later than 10:00
a.m., Chicago time, on such day. Each such notice shall be irrevocable and shall
specify the requested borrowing date (which shall be a Business Day) and the
aggregate amount of the requested Swingline Borrowing. The Administrative Agent
will promptly advise the Swingline Lenders of any such notice received from the
Borrower. The Swingline Lenders shall make each Swingline Loan available to the
Borrower by means of a transfer of funds to a deposit account of the Borrower
with Bank of America, N.A. or any Lender designated by the Borrower and
reasonably approved by the Administrative Agent (in each case together with any
affiliate thereof) by 1:00 p.m., Chicago time, on the requested date of such
Swingline Loan.

 

17



--------------------------------------------------------------------------------

(c) By written notice given to the Administrative Agent not later than 10:00
a.m., Chicago time, on any Business Day, each Swingline Lender may require the
Lenders to acquire participations on such Business Day in all or a portion of
its Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice the percentage of the applicable Swingline
Loans allocated to such Lender based on its respective Commitment. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the applicable
Swingline Lender, its Applicable Percentage of such Swingline Loans. Each Lender
acknowledges and agrees that, in the absence of a Swingline Suspension Notice
received by the Swingline Lenders not less than two Business Days prior to the
making of the applicable Swingline Loan, its obligation to acquire
participations in each Swingline Loan pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of an Unmatured Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lenders the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph. Any
amounts received by the Swingline Lenders from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lenders of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that have made their payments pursuant to this paragraph and to the
Swingline Lenders, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve the Borrower of
any default in the payment thereof.

(d) The Borrower will refinance each Swingline Borrowing with a Revolving
Borrowing, or otherwise repay such Swingline Borrowing, together with any
interest accrued thereon, within five Business Days after such Swingline
Borrowing is made.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Chicago time (or, in the case of an
ABR Borrowing Request made after 9:00 a.m., Chicago time, on the date of a
proposed Borrowing, three hours after receipt by the Administrative Agent of the
Borrowing Request), to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent or such other Lender designated by the Borrower as
shall be reasonably approved by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, the Administrative
Agent agrees to notify the Borrower of such Lender’s failure to do so and the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on

 

18



--------------------------------------------------------------------------------

demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of Exhibit C hereto or any other form approved by the Administrative
Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iv) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(v) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

19



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Termination Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) any outstanding Loans that would exceed the reduced Commitments must be
prepaid together with any payments required under Section 2.18.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.09. Repayment of Borrowings; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Termination Date and (ii) to each Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Termination Date and the
fifth Business Day after such Swingline Loan is made; provided that on each day
that a Revolving Borrowing is made, the Borrower shall repay such Swingline Loan
with the proceeds thereof. Amounts owing by the Borrower in connection with
Facility LCs, including, without limitation, Reimbursement Obligations, shall be
paid in accordance with Section 2.22.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, and
(iv) the original stated amount of each Facility LC and the then current amount
of LC Obligations.

 

20



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form of
Exhibit D hereto or any other form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 8.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section and to
Section 2.18.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., Chicago time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., Chicago time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 11:00 a.m., Chicago time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.12 and (ii) if
demanded and required pursuant to Section 2.18, break funding payments. If at
any time the sum of the aggregate principal amount of all of the Revolving
Credit Exposures exceeds the aggregate Commitments, the Borrower shall
immediately repay Borrowings or cash collateralize LC Obligations in an account
with the Administrative Agent pursuant to Section 2.22(m), as applicable, in an
aggregate principal amount sufficient to cause the aggregate principal amount of
all Revolving Credit Exposures to be less than or equal to the aggregate
Commitments.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee (a “Facility Fee”), which shall
accrue at the Facility Fee Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the
Availability Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such Facility Fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
Facility Fees shall be payable in arrears on the last day of March, June,
September and December of each year, on each date on which the Commitments
terminate or are reduced (in such case payable only with respect to the portion
so reduced) and on the Termination Date, commencing on the first such date to

 

21



--------------------------------------------------------------------------------

occur after the date hereof; provided that any Facility Fees accruing after the
Termination Date shall be payable on demand. All Facility Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent in the fee letter dated April 20, 2012
(the “Administrative Agent Fee Letter”).

(c) The Borrower agrees to pay to each Arranger, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Arrangers in the fee letters dated April 20, 2012 (the
“Arranger Fee Letters”).

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Facility Fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Revolving Borrowing
shall bear interest at the Alternate Base Rate plus the Revolving Loan Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Revolving Loan Margin.

(c) Swingline Loans shall bear interest at the Alternate Base Rate plus the
Revolving Loan Margin.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan,
any Reimbursement Obligation, or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, (ii) in the case of LC Fees, such LC Fees
shall be increased by 2% per annum during the period any such fees are not paid
when due or (iii) in the case of any other amount, the rate applicable to ABR
Loans as provided in paragraph (a) of this Section; provided, however, that
interest shall only accrue under this paragraph (d) on the amount of any overdue
interest payment if such interest payment default continues beyond the five
Business Day cure period set forth in Section 6.01(a); provided, further, if
such interest payment default is not cured by the end of the applicable five
Business Day cure period, then interest shall accrue on such overdue interest
payment under this paragraph (d) beginning on the date on which such payment was
initially due and not made and ending on the date on which such payment is
received by the Administrative Agent.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans and Swingline
Loans, upon the termination of the Commitments and the repayment of such Loans;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on the
principal balance of the Loan so converted shall be payable on the effective
date of such conversion.

 

22



--------------------------------------------------------------------------------

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall at
all times be computed on the basis of a year of 365 or 366 days, as applicable,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.14, 2.18 or 2.20, or otherwise) prior to 12:00 noon, Chicago time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest and all fees
thereon. All such payments shall be made to the Administrative Agent at its
offices at 901 Main Street, Dallas, Texas 75202-3714, except that payments
pursuant to Section 2.14, 2.18, 2.20 and 8.03 shall be made directly to the
Persons entitled thereto and except that payments of Swingline Loans shall be
made directly to the Swingline Lenders as expressly provided herein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan, and all other
payments hereunder and under each other loan document delivered in connection
herewith, shall be made in dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payments in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If any Lender, including, without limitation, any LC Issuer, shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on or other amounts owing in connection
with any of its Revolving Loans, participations in Swingline Loans or
participations in Facility LCs resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans,
participations in Swingline Loans, participations in Facility LCs and any
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Swingline Loans and Facility LCs
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
participations in Swingline Loans and participations in Facility LCs; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans and Facility LCs to any assignee or participant, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

23



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations until all such unsatisfied obligations are fully paid.

SECTION 2.14. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or any LC Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Facility LC or participation therein;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
the Administrative Agent, such Lender or such LC Issuer of participating in,
issuing or maintaining any Facility LC (or of maintaining its obligation to
participate in or to issue any Facility LC), or to reduce the amount of any sum
received or receivable by the Administrative Agent, such Lender or such LC
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent, such Lender or such LC Issuer, the Borrower
will pay to the Administrative Agent, such Lender or such LC Issuer, as the case
may be, such additional amount or amounts as will compensate the Administrative
Agent, such Lender or such LC Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any LC Issuer determines that any
Change in Law affecting such Lender or such LC Issuer or any Lending Office of
such Lender or such Lender’s or such LC Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such LC Issuer’s capital or on
the capital of such Lender’s or such LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Facility LCs or Swingline Loans

 

24



--------------------------------------------------------------------------------

held by, such Lender, or the Facility LCs issued by such LC Issuer, to a level
below that which such Lender or such LC Issuer or such Lender’s or such LC
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such LC Issuer’s policies and the policies
of such Lender’s or such LC Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such LC Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such LC Issuer or such Lender’s or such LC
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
LC Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or such LC Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 2.14 shall not constitute a waiver of such Lender’s or such LC Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an LC Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such LC
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such LC
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 2.15. Basis for Determining Interest Rate for Eurodollar Loans If
Inadequate or Unfair. If at any time with respect to the Loans:

(a) the Administrative Agent determines (which determination shall be binding
and conclusive on all parties) that by reason of circumstances affecting the
interbank market arising after the date of this Agreement adequate and
reasonable means do not exist for ascertaining the LIBO Rate, or

(b) Lenders whose aggregate Applicable Percentages total 30% or more give notice
to the Administrative Agent that the LIBO Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of maintaining or funding the Loans at any time,

then, the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telecopy or telephone (confirmed by telecopy) as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the applicable Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of, any Borrowing as a Eurodollar Borrowing
shall be ineffective, and any Eurodollar Borrowing that is requested to be
continued shall be converted into an ABR Borrowing on the last day of the then
current Interest Period applicable thereto, and (ii) any request for a
Eurodollar Borrowing shall be deemed a request for an ABR Borrowing. If
circumstances subsequently change so that the conditions specified in paragraph
(a) or (b) above no longer exist, the Administrative Agent (in the case of
paragraph (a)) or the specified Lenders (in the case of paragraph (b)) shall
notify the Borrower of the reinstated interest rate of the LIBO Rate plus the
Revolving Loan Margin.

 

25



--------------------------------------------------------------------------------

SECTION 2.16. Illegality. In the event that any Change in Law makes it unlawful
for any Lender to make, maintain or fund Loans, then (a) such Lender shall
promptly notify the Administrative Agent and the Administrative Agent shall
promptly notify each of the other parties hereto, (b) the obligation of Lenders
to make the Loans made unlawful for such Lender shall, upon the effectiveness of
such event, be suspended for the duration of such unlawfulness and (c) with
respect to Eurodollar Loans, if such Lender so requests, the Borrower shall on
the last day of the respective Interest Periods then in effect with respect
thereto or, if earlier, on the latest date as may be required by the relevant
law, regulation or interpretation, repay all then outstanding Eurodollar Loans
of each Lender made unlawful for such Lender or convert such Eurodollar Loans to
ABR Loans. If circumstances subsequently change so that such affected Lender
shall determine that it is no longer so affected, such Lender will promptly
notify the Borrower and the Administrative Agent, and upon receipt of such
notice, the obligations of all Lenders to make or continue Loans shall be
reinstated.

SECTION 2.17. Substitution of Lenders. If (i) the obligation of any Lender to
make Loans has been suspended pursuant to Section 2.16, (ii) any Lender
(including, without limitation, throughout this Section 2.17, any LC Issuer) has
demanded compensation under Section 2.14 or (iii) any Lender becomes a
Defaulting Lender, the Borrower, provided no Event of Default exists under
paragraph (a) or (c) of Section 6.01, shall have the right to substitute a bank
or banks (which may be one or more of the Lenders) reasonably satisfactory to
the Administrative Agent to purchase such Lender’s Loans and participations in
Facility LCs, subject to the indemnity provisions of Section 2.18, and to assume
the Commitment of such Lender. Upon such purchase and assumption of such
substituted bank or banks, the obligations of such Lender hereunder shall be
discharged and such Lender shall cease to be obligated to make further Loans and
such Lender’s Commitment shall be reduced to zero.

SECTION 2.18. Funding Indemnification. If: (a) any payment of a Loan occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, including, without limitation,
pursuant to any reduction of the Commitments; or (b) any prepayment of any Loan
required to be made pursuant to this Agreement, including, without limitation,
pursuant to Section 2.16, is not made on the date specified by the Borrower for
any reason; or (c) any Loan is not made or converted on the date specified by
the Borrower for any reason, other than default by one or more of the Lenders;
the Borrower will indemnify each Lender, upon demand (which demand shall be
accompanied by a statement setting forth the basis for the calculations of the
amount being claimed) for all losses incurred by each such Lender resulting
therefrom, including, without limitation, any costs in liquidating or employing
deposits acquired to fund or maintain such Loan. For this purpose, all notices
to the Administrative Agent pursuant to this Agreement with respect to
borrowings, repayments and commitment reductions shall be deemed to be
irrevocable.

SECTION 2.19. [Intentionally Omitted].

SECTION 2.20. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under this Agreement shall be made without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Laws (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

26



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) paid by such Recipient
or required to be withheld or deducted from a payment to such Recipient and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or an
LC Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an LC Issuer, shall be
conclusive absent manifest error.

(d) Indemnification by the Lenders and the LC Issuers. Each Lender and each LC
Issuer shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender or
such LC Issuer (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 8.04(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender or such LC Issuer, in each case, that are
payable or paid by the Administrative Agent in connection with this Agreement,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each LC Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such LC Issuer, as the case may be, under this
Agreement or otherwise payable by the Administrative Agent to the Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

27



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), duly executed originals of
IRS Form W-9 or successor form certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, (y) with respect to any
other applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty and (z) with
respect to payments of interest or any other applicable payments under this
Agreement, executed originals of IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to any other applicable
article of such tax treaty;

(ii) duly executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as may be required; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

28



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Any Lender or the Administrative Agent requesting compensation under this
Section 2.20 shall use its reasonable efforts to notify the Borrower and the
Administrative Agent in writing of any Change in Law, policy, rule, guideline or
directive giving rise to such demand for compensation not more than 60 days
following the date upon which the responsible account officer for such Lender
knows or should have known of such change. Such written demand shall be
rebuttably presumed correct for all purposes. If any Lender or the
Administrative Agent demands compensation under this Section 2.20 more than 60
days following the date upon which a responsible account officer for such Lender
or the Administrative Agent knows or should have known that Taxes or Other Taxes
have begun to accrue with respect to which such Lender or the Administrative
Agent is entitled to compensation under this Section 2.20, then any Taxes or
Other Taxes attributable to the period prior to the 60 day period prior to the
date on which such Lender or the Administrative Agent provided such notice and
demand for compensation shall be excluded from the indemnity obligations of the
Borrower under this Section 2.20.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the

 

29



--------------------------------------------------------------------------------

amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an LC Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all the
Obligations.

SECTION 2.21. [Intentionally Omitted].

SECTION 2.22. Facility LCs.

(a) Issuance. (i) Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit
denominated solely in dollars (each, including the Existing Facility LCs, a
“Facility LC”), to renew, extend, increase, decrease or otherwise modify each
Facility LC (“Modify,” and each such action, a “Modification”) and to honor
drawings under Facility LCs, from time to time during the Availability Period
upon the request of the Borrower, provided that immediately after each such
Facility LC is issued or Modified or drawn upon, (x) the aggregate amount of the
outstanding LC Obligations shall not exceed $100,000,000, (y) the Revolving
Credit Exposure of any Lender shall not exceed the Commitment of such Lender and
(z) the aggregate of the Revolving Credit Exposures of all the Lenders shall not
exceed the aggregate of the Commitments. Each request by the Borrower for the
issuance or amendment of a Facility LC shall be deemed to be a representation by
the Borrower that the Facility LC or Modification or drawing so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Other than as permitted under Section 2.22(a)(ii) or 2.22(m), no Facility LC
shall have an expiry date later than the date that is (x) twelve (12) months
after the date issuance or last extension of such Facility LC (unless the
Required Lenders have approved such an expiry date) and (y) the fifth Business
Day prior to the Termination Date; provided, that any Facility LC may
(1) provide for renewal thereof for additional periods of up to twelve
(12) months (which in no event shall extend beyond the date referred to in the
preceding sentence) and (2) have a later expiry date (but in no event later than
the date that is one year after the Termination Date) if cash collateralized on
terms reasonably satisfactory to the Administrative Agent and the relevant LC
Issuer and in an amount equal to 105% of the face amount thereof no later than
fifteen (15) days prior to the Termination Date. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Facility LCs shall be fully revolving, and accordingly the Borrower may, during
the foregoing period, obtain Facility LCs to replace Facility LCs that have
expired or that have been drawn upon and reimbursed. The letters of credit
identified on Schedule 2.22 (the “Existing Facility LCs”) shall be deemed to
have been issued pursuant hereto as of the Availability Date, and from and after
the Availability Date shall be subject to and governed by the terms and
conditions hereof.

(ii) If the Borrower so requests in any applicable Facility LC Application, each
LC Issuer may, in its sole discretion, agree to issue a Facility LC that has
automatic extension provisions (each, an “Auto-Extension Facility LC”); provided
that any such Auto-Extension Facility LC must permit such LC Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Facility LC) by giving prior notice to the
beneficiary thereof not later than a day

 

30



--------------------------------------------------------------------------------

(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Facility LC is issued. Unless otherwise directed by the
applicable LC Issuer, the Borrower shall not be required to make a specific
request to such LC Issuer for any such extension. Once an Auto-Extension
Facility LC has been issued, the Lenders shall be deemed to have authorized (but
may not require) the applicable LC Issuer to permit the extension of such
Facility LC at any time to an expiry date not later than the date specified in
Section 2.22(a)(i); provided, however, that such LC Issuer shall not permit any
such extension if (A) such LC Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Facility in
its revised form (as extended) under the terms hereof (by reason of the
provisions of Section 2.22(a)(i) or (ii) (or otherwise) or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.03 is not then
satisfied, and in each such case directing such LC Issuer not to permit such
extension.

(iii) No LC Issuer shall be required to issue any Facility LC if (x) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such LC Issuer from issuing such Facility
LC, or any Law applicable to such LC Issuer or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over such LC Issuer shall prohibit the issuance of letters of
credit generally or such Facility LC in particular or shall impose upon such LC
Issuer with respect to such Facility LC any restriction, reserve or capital
requirement (for which such LC Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such LC Issuer in good faith deems material to it and (y) any
Lender is at that time a Defaulting Lender, unless such LC Issuer has entered
into arrangements, including the delivery of cash collateral, satisfactory to
such LC Issuer (in its sole discretion) with the Borrower or such Lender to
eliminate such LC Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.25(a)(iv)) with respect to the Defaulting Lender arising
from either the Facility LC then proposed to be issued or that Facility LC and
all other LC Obligations as to which such LC Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion. No LC Issuer shall be
under any obligation to Modify any Facility LC if (x) such LC Issuer would have
no obligation at such time to issue such Facility LC in its amended form under
the terms hereof or (y) the beneficiary of such Facility LC does not accept the
proposed Modification to such Facility LC. No LC Issuer shall act on behalf of
the Lenders with respect to any Facility LC issued by it and the documents
associated therewith, and each LC Issuer shall have all of the benefits and
immunities (x) provided to the Administrative Agent in Article VII with respect
to any acts taken or omissions suffered by such LC Issuer in connection with
Facility LCs issued by it or proposed to be issued by it and Facility LC
Applications pertaining to such Facility LCs as fully as if the term
“Administrative Agent” as used in Article VII included such LC Issuer with
respect to such acts or omissions and (y) as additionally provided herein with
respect to the LC Issuers.

(b) Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Section 2.22, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender severally agrees, and shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such LC Issuer, a risk participation in such Facility
LC (and each Modification thereof) and the related LC Obligations in proportion
to its Applicable Percentage.

(c) Notice. Subject to Section 2.22(a), the Borrower shall give the applicable
LC Issuer and the Administrative Agent notice in the form of a Facility LC
Application prior to 10:00 a.m. (Chicago time) at least three Business Days
prior to the proposed date of issuance or Modification of the applicable

 

31



--------------------------------------------------------------------------------

Facility LC, or in each case such shorter period as may be agreed to by the
applicable LC Issuer and the Administrative Agent, in any particular instance
specifying the name and address of the beneficiary, the proposed date of
issuance (or Modification) (which shall be a Business Day), the expiry date of
such Facility LC, the amount of such Facility LC, the documents to be presented
by such beneficiary in case of any drawing thereunder, the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, the purpose and nature of the requested Facility LC, the nature of
the proposed Modification (in the case of a Modification) and such other
information as shall be necessary to prepare such Facility LC or as the
applicable LC Issuer may require. Upon receipt of such notice, (i) the
applicable LC Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Facility
LC Application from the Borrower and, if not, such LC Issuer will provide the
Administrative Agent with a copy thereof and (ii) the Administrative Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by the applicable LC Issuer of a Facility LC shall, in addition to
the conditions precedent set forth in Article IV (the satisfaction of which the
applicable LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be reasonably satisfactory to
the applicable LC Issuer and that a Responsible Officer shall have executed and
delivered such applicable agreement and/or such other instruments and agreements
relating to such Facility LC as the applicable LC Issuer or the Administrative
Agent shall have reasonably requested (each, a “Facility LC Application”).
Unless the applicable LC Issuer has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or Modification of the applicable Facility LC, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such LC Issuer
shall, on the requested date, issue a Facility LC for the account of the
Borrower or enter into the applicable Modification, as the case may be, in each
case in accordance with such LC Issuer’s usual and customary business practices.
In the event of any conflict between the terms of this Agreement and the terms
of any Facility LC Application, the terms of this Agreement shall control.

(d) LC Fees. The Borrower shall pay to the Administrative Agent, for the account
of the Lenders ratably in accordance with their respective Applicable
Percentages, with respect to each Facility LC, a letter of credit participation
fee (the “LC Participation Fee”), which shall accrue at the LC Participation Fee
Rate on the daily stated amounts of all outstanding Facility LCs. Accrued LC
Participation Fees shall be payable in arrears on each Interest Payment Date.
The Borrower shall also pay to the applicable LC Issuer for its own account
(x) at the time of issuance of a Facility LC issued by such LC Issuer, a
fronting fee in an amount as shall be agreed to by the Borrower and the
applicable LC Issuer, and (y) documentary and processing charges in connection
with the issuance, amendment, cancellation, negotiation, transfer, or other
Modification of and draws under Facility LCs in accordance with such LC Issuer’s
standard schedule for such charges as in effect from time to time. The LC
Participation Fee and each other fee described in this Section 2.22(d) shall
constitute an “LC Fee”. All LC Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(e) Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the
applicable LC Issuer shall notify the Administrative Agent, the Borrower and
each other Lender as to the amount to be paid by such LC Issuer as a result of
such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of the applicable LC Issuer to the Borrower and each Lender shall
be only to determine that the documents (including each demand for payment)
delivered under each Facility LC issued by such LC Issuer in connection with
such presentment shall be in conformity in all material respects with such
Facility LC. Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of its Facility LCs as it does with respect to
letters of credit in which no participations are granted, it

 

32



--------------------------------------------------------------------------------

being understood that in the absence of any gross negligence or willful
misconduct by such LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Event of Default or
any condition precedent whatsoever, to reimburse such LC Issuer on demand for
(and the Administrative Agent may apply cash collateral provided for this
purpose) (i) such Lender’s Applicable Percentage of the amount of each payment
made by such LC Issuer under each Facility LC issued by it to the extent such
amount is not reimbursed by the Borrower pursuant to Section 2.22(g) below, plus
(ii) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of such LC Issuer’s demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Chicago time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the greater of the
Federal Funds Rate and a rate determined by such LC Issuer in accordance with
banking industry rules on interbank compensation, which interest shall be solely
for the account of the applicable LC Issuer, plus any administrative, processing
or similar fees customarily charged by such LC Issuer in connection with the
foregoing. Any notice given by any LC Issuer or the Administrative Agent
pursuant to this paragraph (e) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. A
certificate of the LC Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this paragraph (e) shall be
conclusive absent manifest error. Each Lender’s obligation to participate in
Facility LCs and to reimburse the LC Issuers for amounts drawn under Facility
LCs shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable LC Issuer, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of an Unmatured Event of Default or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing.

(f) Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on the first Business Day
immediately following the applicable LC Payment Date (the “Reimbursement Date”)
for any amounts to be paid by such LC Issuer upon any drawing under any Facility
LC issued by it, without presentment, demand, protest or other formalities of
any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of such LC Issuer or
(ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC; and provided further that any payments made by
the Borrower after the Reimbursement Date as reimbursement for amounts paid by
such LC Issuer upon any drawing under such Facility LC shall be made to such LC
Issuer as agent for, and for the account of, the Lenders to the extent such
Lenders have made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.22(e) All such amounts paid by such LC Issuer and
remaining unpaid by the Borrower on such LC Payment Date shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to (x) the
Alternate Base Rate for such day if such day falls on or before the applicable
Reimbursement Date and (y) the sum of 2% plus the Alternate Base Rate for such
day if such day falls after such Reimbursement Date. Each LC Issuer will pay to
each Lender ratably in accordance with its Applicable Percentage all amounts
received by it from the Borrower for application in payment, in whole or in
part, of the Reimbursement Obligation in respect of any Facility LC issued by
it, but only to the extent such Lender has made payment to such LC Issuer in
respect of such Facility LC pursuant to Section 2.22(e). Subject to the terms
and conditions of this Agreement (including, without limitation, the submission
of a Borrowing Request and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request a Borrowing
hereunder for the purpose of satisfying any Reimbursement Obligation.

 

33



--------------------------------------------------------------------------------

(g) Repayment of Obligations. (i) At any time after any LC Issuer has made a
payment under any Facility LC and has received from any Lender such Lender’s
funding of its participation in respect of such payment in accordance with
Section 2.22(b), if the Administrative Agent receives for the account of such LC
Issuer any payment in respect of the related Reimbursement Obligations or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
LC Issuer pursuant to Section 2.22(f) is required to be returned for any reason
(including pursuant to any settlement entered into by such LC Issuer in its
discretion), each Lender shall pay to the Administrative Agent for the account
of such LC Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(h) Obligations Absolute. (i) Except as set forth herein, the Borrower’s
obligations under this Section 2.22 with respect to each Facility LC shall be
absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any circumstances, including the following:

(1) any lack of validity or enforceability of such Facility LC, this Agreement,
or any other loan document;

(2) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Facility LC (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable LC Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Facility LC or any agreement or instrument
relating thereto, or any unrelated transaction;

(3) any draft, demand, certificate or other document presented under such
Facility LC proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Facility LC;

(4) waiver by the applicable LC Issuer of any requirement that exists for such
LC Issuer’s protection and not the protection of the Borrower or any waiver by
the applicable LC Issuer which does not in fact materially prejudice the
Borrower;

(5) honor of a demand for payment presented electronically even if such Facility
LC requires that demand be in the form of a draft;

(6) any payment made by the applicable LC Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Facility LC if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(7) any payment by the applicable LC Issuer under such Facility LC against
presentation of a draft or certificate that does not strictly comply with the
terms of such Facility LC; or any payment made by the applicable LC Issuer under
such Facility LC to any Person

 

34



--------------------------------------------------------------------------------

purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Facility LC, including
any arising in connection with any proceeding under any Debtor Relief Law; or

(8) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Facility LC and each
Modification thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable LC Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable LC
Issuer and its correspondents unless such notice is given as aforesaid.

(ii) The Borrower further agrees with each LC Issuer and the Lenders that,
except in the case of gross negligence or willful misconduct, the LC Issuers and
the Lenders shall not be responsible for, and the Borrower’s Reimbursement
Obligation in respect of any Facility LC shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among the Borrower, any
of its Affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. No LC Issuer
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Facility LC, except in the case of gross negligence or
willful misconduct by such LC Issuer. The Borrower agrees that any action taken
or omitted by any LC Issuer or any Lender under or in connection with each
Facility LC and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon the Borrower and shall
not put any LC Issuer or any Lender under any liability to the Borrower. Nothing
in this Section 2.22(h) is intended to limit the right of the Borrower to make a
claim against the applicable LC Issuer for damages as contemplated by the
proviso to the first sentence of Section 2.22(f). The Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Facility LC; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.

(i) Actions of the LC Issuers. Each LC Issuer shall be entitled, except in the
case of gross negligence or willful misconduct by such LC Issuer, to rely, and
shall be fully protected in relying, in connection with any Facility LC issued
by it, upon any draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such LC Issuer. As between the Lenders, and subject to the
provisions of this Section 2.22(i), each LC Issuer shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Lenders as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.22, as between the
Lenders, each LC Issuer shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC. Any LC Issuer may send a Facility LC or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.

 

35



--------------------------------------------------------------------------------

(j) Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Lender required to participate in Facility LCs under Section 2.22(b), each
LC Issuer and the Administrative Agent, and their respective affiliates,
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, such LC
Issuer or the Administrative Agent may incur by reason of or in connection with
the issuance, execution and delivery or transfer of or payment or failure to pay
under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
and expenses which such LC Issuer may incur by reason of or on account of such
LC Issuer issuing any Facility LC which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Facility LC does not require that any drawing by any such
successor Beneficiary be accompanied by a copy of a legal document, satisfactory
to the applicable LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, any LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of such LC Issuer,
Lender or the Administrative Agent or (y) such LC Issuer’s failure to pay under
any Facility LC issued by it after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.22(j) is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

(k) Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Applicable Percentage, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC issued by it
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.22 or any action taken or omitted by such
indemnitees hereunder.

(l) Rights as a Lender. In its capacity as a Lender, each LC Issuer shall have
the same rights and obligations as any other Lender.

(m) Cash Collateral. So long as no Event of Default or Unmatured Event of
Default is then outstanding or would result therefrom, the Borrower may elect to
have a Facility LC remain outstanding subsequent to the Termination Date. The
Borrower shall notify the Administrative Agent and the applicable LC Issuer of
such election at least 30 days prior to the Termination Date. The Borrower, no
later than 30 days prior to the Termination Date, shall deposit into an account
with the Administrative Agent for the benefit of the Lenders (the “Facility LC
Collateral Account”) an amount in cash equal to 105% of the face amount of the
applicable Facility LC. Such cash shall be unencumbered and free and clear of
Liens (other than those in favor of the Administrative Agent) on and after the
date so deposited. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of obligations arising under or in
connection with the applicable Facility LC. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Facility LC Collateral Account, and the Facility LC Collateral Account
shall otherwise be opened and maintained on terms and conditions reasonably
acceptable to the Administrative Agent. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the Facility LC Collateral

 

36



--------------------------------------------------------------------------------

Account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable LC Issuer for draws and related expenses under the
related Facility LC. Any amounts remaining on deposit in the Facility LC
Collateral Account subsequent to the expiry or termination of all Facility LCs
cash collateralized thereby and the payment of all amounts owing under or in
connection with such Facility LCs shall be returned to the Borrower; provided,
however, that to the extent an Event of Default is then outstanding, such
remaining deposit shall be applied by the Administrative Agent to repay any
other obligations due and payable under or in connection with the Credit
Agreement. No Lender shall be required to participate in any Facility LC or
otherwise have any duty or obligation in respect thereof subsequent to the
Termination Date if such Facility LC is cash collateralized in accordance with
the foregoing.

(n) LC Issuer Agreements. Each LC Issuer agrees that, unless otherwise requested
by the Administrative Agent, such LC Issuer shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Facility LCs during the immediately
preceding week, including all issuances, extensions, amendments and renewals,
all expirations and cancellations and all disbursements and reimbursements,
(ii) on or prior to each Business Day on which such LC Issuer expects to issue,
amend, renew or extend any Facility LC, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Facility LCs to be
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension occurred (and whether the
amount thereof changed), it being understood that such LC Issuer shall not
permit any issuance, renewal, extension or amendment resulting in an increase in
the amount of any Facility LC to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such LC Issuer pays any amount in
respect of one or more drawings under Facility LCs, the date of such payment(s)
and the amount of such payment(s), (iv) on any Business Day on which the
Borrower fails to reimburse any Reimbursement Obligation required to be
reimbursed to such LC Issuer on such day, the date of such failure and the
amount and currency of such payment in respect of Facility LCs and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.

(o) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by any LC Issuer and the Borrower when a Facility is issued
(including any such agreement applicable to an Existing Facility LC), (i) the
rules of the ISP shall apply to each standby Facility LC, and (ii) the rules of
the UCP shall apply to each commercial Facility LC. Notwithstanding the
foregoing, no LC Issuer shall be responsible to the Borrower for, and the LC
Issuers’ rights and remedies against the Borrower shall not be impaired by, any
action or inaction of any LC Issuer required or permitted under any law, order,
or practice that is required or permitted to be applied to any Facility LC or
this Agreement, including the Law or any order of a jurisdiction where any LC
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade—International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Facility
LC chooses such law or practice.

SECTION 2.23. [Intentionally Omitted].

SECTION 2.24. Increases of Commitments. At any time after the Availability Date,
the Borrower may request from time to time that the aggregate amount of the
Commitments be increased; provided that, after giving effect to any such
increase, (a) the aggregate amount of increases to the Commitments made pursuant
to this Section shall at no time exceed $300,000,000, (b) the Borrower shall not
be entitled to make any such request more frequently than once in each fiscal
quarter, and (c) each such request shall be in a minimum amount of at least
$25,000,000 and increments of $25,000,000 in

 

37



--------------------------------------------------------------------------------

excess thereof. Such request shall be made in a written notice given to the
Administrative Agent by the Borrower not less than fifteen (15) Business Days
(or such lesser number of days as the Administrative Agent shall agree) prior to
the proposed effective date of such increase, which notice (a “Commitment
Increase Notice”) shall specify the amount of the proposed increase in the
Commitments and the proposed effective date of such increase. No Lender shall
have any obligation to increase its Commitment pursuant to a Commitment Increase
Notice. On or prior to the date that is ten (10) Business Days after receipt of
the Commitment Increase Notice, each Lender shall submit to the Administrative
Agent a notice indicating the maximum amount by which it is willing to increase
its Commitment in connection with such Commitment Increase Notice (any such
notice to the Administrative Agent being referred to herein as a “Lender
Increase Notice”). Any Lender which does not submit a Lender Increase Notice to
the Administrative Agent prior to the expiration of such ten (10) Business Day
period shall be deemed to have denied any increase in its Commitment. The
Administrative Agent shall have the right, in consultation with the Borrower, to
allocate the amount of increases necessary to meet the Borrower’s Commitment
Increase Notice. The Administrative Agent shall assist and consult with the
Borrower in an effort to identify financial institutions which may be interested
in becoming parties to the Agreement and not later than three (3) Business Days
prior to the proposed effective date the Borrower may notify the Administrative
Agent of any financial institution that shall have agreed to become a “Lender”
party hereto (a “Proposed New Lender”) in connection with the Commitment
Increase Notice. Any Proposed New Lender shall be consented to by the
Administrative Agent (which consent shall not be unreasonably withheld). If the
total amount of the proposed commitment increases set forth in the Lender
Increase Notices together with the total amount of the proposed commitments of
any Proposed New Lender(s) does not equal or exceed the amount of the requested
increase of the Commitments set forth in the relevant Commitment Increase
Notice, then the Borrower shall be deemed to have reduced the amount of its
Commitment Increase Notice to the aggregate amount set forth in the Lender
Increase Notices and Proposed New Lender notices. The Administrative Agent shall
notify the Borrower and the Lenders on or before the Business Day immediately
prior to the proposed effective date of the amount of each Lender’s and Proposed
New Lender’s Commitment (the “Effective Commitment Amount”) and the aggregate
amount of the Commitments, which amounts shall be effective on the following
Business Day. Any increase in the aggregate amount of the Commitments shall be
subject to the following conditions precedent: (A) as of the date of the
Commitment Increase Notice and as of the proposed effective date of the increase
in the aggregate amount of the Commitments, each of the representations and
warranties of the Borrower hereunder shall be true and correct in all material
respects as if made on and as of such date (unless such representation and
warranty specifically related back to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such earlier date) and no event shall have occurred and then be
continuing which constitutes an Event of Default or Unmatured Event of Default,
(B) the Borrower, the Administrative Agent and each Proposed New Lender or
Lender that shall have agreed to provide a “Commitment” in support of such
increase in the aggregate Commitments shall have executed and delivered a
“Commitment and Acceptance” substantially in the form of Exhibit E hereto,
(C) counsel for the Borrower shall have provided to the Administrative Agent
supplemental opinions in form and substance reasonably satisfactory to the
Administrative Agent and (D) the Borrower and the Proposed New Lenders shall
otherwise have executed and delivered such other instruments and documents as
may be required hereunder or that the Administrative Agent shall have reasonably
requested in connection with such increase. If any fee shall be charged by the
Lenders in connection with any such increase, such fee shall be in accordance
with then prevailing market conditions, which market conditions shall have been
reasonably documented by the Administrative Agent to the Borrower. Upon
satisfaction of the conditions precedent to any increase in the aggregate amount
of the Commitments, the Administrative Agent shall promptly advise the Borrowers
and each Lender of the effective date of such increase. Upon the effective date
of any increase in the aggregate Commitments that is supported by a Proposed New
Lender, such Proposed New Lender shall be a party hereto as a Lender and shall
have the rights and obligations of a Lender hereunder. Nothing contained herein
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time.

 

38



--------------------------------------------------------------------------------

For purposes of this Section 2.24, the term “Buying Lender(s)” shall mean
(1) each Lender the Effective Commitment Amount of which is greater than its
Commitment prior to the effective date of any increase in the aggregate amount
of the Commitments and (2) each Proposed New Lender that is allocated an
Effective Commitment Amount in connection with any Commitment Increase Notice,
and the term “Selling Lender(s)” shall mean each Lender whose Commitment under
this Agreement is not being increased from that in effect prior to such increase
in the aggregate amount of the Commitments. Effective on the effective date of
any increase in the aggregate amount of the Commitments pursuant to clause
(i) above, each Selling Lender hereby sells, grants, assigns and conveys to each
Buying Lender, without recourse, warranty, or representation of any kind, except
as specifically provided herein, an undivided percentage in such Selling
Lender’s right, title and interest in and to its outstanding Loans and LC
Obligations in the respective dollar amounts and percentages necessary so that,
from and after such sale, each such Selling Lender’s outstanding Loans and LC
Obligations shall equal such Selling Lender’s pro rata share thereof (calculated
based upon the Effective Commitment Amounts) of the outstanding Loans and LC
Obligations under this Agreement. Effective on the effective date of the
increase in the aggregate amount of the Commitments pursuant to clause
(i) above, each Buying Lender hereby purchases and accepts such grant,
assignment and conveyance from the Selling Lenders. Each Buying Lender hereby
agrees that its respective purchase price for the portion of the outstanding
Loans and LC Obligations purchased hereby shall equal the respective dollar
amount necessary so that, from and after such payments, each Buying Lender’s
outstanding Loans and LC Obligations shall equal such Buying Lender’s pro rata
share thereof (calculated based upon the Effective Commitment Amounts) of the
outstanding Loans and LC Obligations under this Agreement. Such amount shall be
payable as follows: (a) with respect to all ABR Loans, on the effective date of
the increase in the aggregate of the Commitments by wire transfer of immediately
available funds to the Administrative Agent and (b) with respect to all
Eurodollar Loans, unless otherwise agreed to between the Buying Lenders and
Selling Lenders and the Borrower, on the earlier of (i) the last day of the then
current Interest Period by wire transfer of immediately available funds to the
Administrative Agent and (ii) the date on which any such Eurodollar Loan either
becomes due (by acceleration or otherwise) or is prepaid (such earlier date
being hereinafter referred to as the “Settlement Date”) and, for purposes of
calculating interest due and payable with respect to the Eurodollar Loans, the
Lenders’ pro rata shares thereof in each such outstanding Eurodollar Loan shall
not be adjusted by virtue of the applicable increase until such Settlement Date.
The Administrative Agent, in turn, shall wire transfer any such funds received
to the Selling Lenders, in same day funds, for the sole account of the Selling
Lenders. Each Selling Lender hereby represents and warrants to each Buying
Lender that such Selling Lender owns the Loans and LC Obligations being sold and
assigned hereby for its own account and has not sold, transferred or encumbered
any or all of its interest in such Loans or LC Obligations, except for
participations which will be extinguished to the extent of such payment upon
payment to Selling Lender of an amount equal to the portion of the outstanding
Loans and LC Obligations being sold by such Selling Lender. Each Buying Lender
hereby acknowledges and agrees that, except for each Selling Lender’s
representations and warranties contained in the foregoing sentence, each such
Buying Lender has entered into its Commitment and Acceptance with respect to
such increase on the basis of its own independent investigation and has not
relied upon, and will not rely upon, any explicit or implicit written or oral
representation, warranty or other statement of the Lenders or the Administrative
Agent concerning the authorization, execution, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the other loan documents delivered in connection herewith. The Borrower hereby
agrees to compensate each Selling Lender for all losses, expenses and
liabilities incurred by each Lender in connection with the sale and assignment
of any Eurodollar Loan hereunder on the terms and in the manner as required
hereunder if the Settlement Date is a date (other than the last day of the
applicable Interest Period) on which any such Eurodollar Loans become due (by
acceleration or otherwise) or are prepaid.

 

39



--------------------------------------------------------------------------------

SECTION 2.25. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 8.02.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuers or the Swingline Lenders hereunder;
third, to cash collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.22(m); fourth, as the
Borrower may request (so long as no Unmatured Event of Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the LC Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Facility LCs issued under this
Agreement, in accordance with Section 2.22(m); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuers or the Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any LC Issuer or any Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Unmatured Event of Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Facility LCs were
issued at a time when the conditions set forth in Section 4.03 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and LC
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments hereunder without giving effect to
Section 2.25(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this
Section 2.25(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

 

40



--------------------------------------------------------------------------------

(1) Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.11(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (x) the outstanding principal amount of
the Loans funded by it, and (y) its Applicable Percentage of the stated amount
of Facility LCs for which it has provided cash collateral pursuant to
Section 2.22.

(2) Each Defaulting Lender shall be entitled to receive LC Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Facility
LCs for which it has provided cash collateral pursuant to Section 2.22.

(3) With respect to any fee payable under Section 2.11(a) or any LC
Participation Fee not required to be paid to any Defaulting Lender pursuant to
clause (1) or (2) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the relevant LC Issuer and the relevant
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such LC Issuer’s or such
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 4.03 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, cash collateralize the
LC Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.22(m).

(vi) Obligation to Issue Facility LCs. No LC Issuer shall be under any
obligation to issue any Facility LC if any Lender is at that time a Defaulting
Lender, unless such LC Issuer has entered into arrangements, including the
delivery of cash collateral, satisfactory to such LC Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate such LC Issuer’s
actual or

 

41



--------------------------------------------------------------------------------

potential Fronting Exposure (after giving effect to Section 2.25(a)(iv)) with
respect to the Defaulting Lender arising from either the Facility LC then
proposed to be issued or that Facility LC and all other LC Obligations as to
which such LC Issuer has actual or potential Fronting Exposure, as it may elect
in its sole discretion.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lenders and the LC Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.25(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

To induce the Lenders to enter into this Agreement and to make Loans and issue
and participate in Facility LCs hereunder, the Borrower represents and warrants
to the Administrative Agent and the Lenders (including, without limitation, the
LC Issuers) that:

SECTION 3.01. Organization, etc. The Borrower is a corporation duly existing in
good standing under the laws of the State of Maryland; each Subsidiary is duly
existing and in good standing under the laws of the jurisdiction of its
organization except where the failure to be in good standing would not
reasonably be expected to have a Material Adverse Effect; and each of the
Borrower and each Subsidiary is duly qualified and in good standing as a foreign
corporation authorized to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.02. Authorization; No Conflict. The execution and delivery by the
Borrower of this Agreement, the Borrowings hereunder, and the performance by the
Borrower of its obligations under this Agreement are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
have received all necessary governmental approvals (if any shall be required),
and do not and will not contravene or conflict with any provision of law,
regulation or court order or of the articles of incorporation or by-laws of the
Borrower or of any agreement binding upon the Borrower.

SECTION 3.03. Validity and Binding Nature. This Agreement and each Note is the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by the
availability of the remedy of specific performance.

 

42



--------------------------------------------------------------------------------

SECTION 3.04. Financial Statements. (a) The Borrower’s consolidated financial
statements dated July 2, 2011, and March 31, 2012, have been prepared in
conformity with GAAP applied on a basis consistent with that of the immediately
preceding Fiscal Year or the corresponding period during the immediately
preceding Fiscal Year, as the case may be, and accurately present the financial
condition of the Borrower and the Subsidiaries at such date and the results of
their operations through the fiscal period then ended.

(b) Since July 2, 2011, there has been no Material Adverse Effect; provided
that, for purposes of making this representation after the Spin Off has
occurred, the transactions contemplated by the Spin Off shall be given pro forma
effect as if such transactions occurred on July 2, 2011.

SECTION 3.05. Litigation and Contingent Liabilities. No litigation (including,
without limitation, derivative actions), arbitration proceedings or governmental
proceedings are pending or threatened against the Borrower or any Subsidiary
which, in the Borrower’s good faith judgment would, if adversely determined,
have a Material Adverse Effect, except as set forth (including estimates of the
dollar amounts involved) in Schedule 3.05.

SECTION 3.06. Liens. None of the assets of the Borrower or any Subsidiary are
subject to any Lien, except Liens permitted under Section 5.05 and Liens set
forth in Schedule 3.06.

SECTION 3.07. Subsidiaries. The Borrower has no active Subsidiaries, except
those set forth in Schedule 3.07 hereto (as such Schedule 3.07 may be amended or
supplemented from time to time, including, without limitation, amendments on the
Availability Date giving effect to the Spin Off).

SECTION 3.08. ERISA. There has not occurred, nor does there exist, (i) any
incurrence of ERISA Unfunded Liabilities determined in the most recent actuarial
report received by the Borrower for all ERISA Single Employer Plans, or (ii) any
incurrence by the Borrower or any Subsidiary of withdrawal liabilities, or
(iii) any ERISA Termination Event which imposes any material liability on the
Borrower, any Subsidiary or any other member of the ERISA Controlled Group,
which, when taken together, would reasonably be expected to have a Material
Adverse Effect.

SECTION 3.09. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.10. [Intentionally Omitted].

SECTION 3.11. Regulation U. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board). Margin Stock (as defined in Regulation U
of the Board) constitutes less than 25% of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

SECTION 3.12. Copyrights, Patents and Trademarks. Each of the Borrower and the
Subsidiaries owns or is licensed or otherwise has the right to use all of the
patents, trademarks, trade names, copyrights, franchises, licenses and rights,
as the case may be, necessary for the conduct of its business, except where the
failure to have any such right would not reasonably be expected to have a
Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

SECTION 3.13. Pari Passu. All the payment obligations of the Borrower to the
Administrative Agent and the Lenders arising under or pursuant to this Agreement
will at all times rank at least pari passu with other unsecured and
unsubordinated payment obligations and liabilities, including, without
limitation, contingent obligations and liabilities, of the Borrower, other than
those which are mandatorily preferred by laws or regulations of general
application.

SECTION 3.14. Disclosure. The information delivered by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
arrangement of the credit facility established hereby or delivered pursuant
hereto (including the information set forth in any confidential information
memorandum delivered in connection with such arrangement), when taken as a
whole, did not, at the time of delivery, contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that with respect to projections and other pro
forma financial information included in such information, the Borrower only
represents that such information was based upon good faith estimates and
assumptions reasonably believed by the preparer thereof to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such financial information as it relates to future events is not to be viewed as
a fact and that actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount.

ARTICLE IV

Conditions of Effectiveness and Lending

SECTION 4.01. Effective Date. This Agreement will become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 8.02):

(a) The Administrative Agent shall have received all of the following, each duly
executed, in form and substance reasonably satisfactory to the Administrative
Agent and, to the extent reasonably requested by the Administrative Agent, with
sufficient number of copies to provide for each Lender. All documents referred
to in this Section 4.01 which are to be certified, shall be certified by the
Secretary or an Assistant Secretary of the Borrower, unless another Person is
specified herein.

(i) Executed Copies. Executed copies of this Agreement (which may include
telecopies of executed counterparts) from each party hereto.

(ii) Resolutions. A certificate, signed by the Secretary or Assistant Secretary
of the Borrower, certifying copies of resolutions of the Board of Directors of
the Borrower authorizing the execution and delivery of, and the performance by
the Borrower of its obligations under, this Agreement and the other documents to
be executed by the Borrower pursuant to this Agreement.

(iii) Consents, etc. A certificate, signed by the Secretary or Assistant
Secretary of the Borrower, certifying copies of documents evidencing any
necessary corporate action, consents and governmental approvals (if any)
necessary with respect to the Borrower’s execution and delivery of, and the
performance by the Borrower of its obligations under, this Agreement and the
other documents provided for in this Agreement or a certificate that no such
governmental consents or approvals are necessary or required.

(iv) Incumbency and Signatures. A certificate, signed by the Secretary or
Assistant Secretary of the Borrower, certifying that each Person who, as an
officer of the Borrower, executed on behalf of the Borrower this Agreement, the
Notes and the other documents provided for in this Agreement, was, at the time
of such execution, duly elected and appointed, qualified and acting as such
officer, and the signature of such Person appearing on each such document is the
genuine signature of such Person.

 

44



--------------------------------------------------------------------------------

(v) Opinion of Counsel for the Borrower. The opinion of internal counsel for the
Borrower, addressed to the Administrative Agent and the Lenders, and the opinion
of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Borrower, addressed
to the Administrative Agent and the Lenders, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

(vi) Articles, By-Laws. A certificate signed by the Secretary or Assistant
Secretary of the Borrower certifying copies of the articles of incorporation
(which articles have been certified as of a recent date by the Secretary of
State of the State of Maryland) and by-laws of the Borrower.

(vii) Good Standing Certificate. A Good Standing Certificate for the Borrower
issued by the Secretary of State of the State of Maryland.

(viii) Financial Statements. The latest available audited financial statements
for the Borrower (as filed with its most recent report on Form 10-K or
equivalent report) and such pro forma financial information as shall have been
reasonably requested by the Administrative Agent.

(ix) Officer’s Certificate. A certificate, signed by a Responsible Officer, as
to the matters set forth in Section 4.03.

(x) Promissory Notes. Promissory notes executed by the Borrower in favor of each
of the Lenders, if any, which has requested a note at least one (1) Business Day
prior to the Effective Date pursuant to Section 2.09(e).

(xi) Other Documents. Such other documents as the Administrative Agent or any
Lender may reasonably request for purposes of the Patriot Act and/or “know your
client” requirements.

(b) The representations and warranties in Article III (other than Sections
3.04(b) and 3.05) shall be true and correct in all material respects on and as
of the Effective Date.

(c) No Event of Default or Unmatured Event of Default shall have occurred and be
continuing as of the Effective Date.

(d) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary in
connection with the transactions contemplated by this Agreement have been
obtained and are in full force and effect.

(e) The Administrative Agent shall have received, to the extent invoiced prior
to the Effective Date, all reasonable and documented expenses required to be
paid by the Borrower to the Administrative Agent on the Effective Date.

(f) The Arrangers shall have received, to the extent invoiced prior to the
Effective Date and subject to the terms of the applicable Arranger Fee Letters,
all reasonable and documented fees and expenses required to be paid by the
Borrower to the Arrangers on the Effective Date.

SECTION 4.02. Availability Date. The obligations of the Lenders to make Loans
and of the LC Issuers to issue Facility LCs hereunder and Modify any Facility LC
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 8.02):

 

45



--------------------------------------------------------------------------------

(a) The Arrangers shall have been satisfied that (i) the Spin Off shall have
been consummated substantially as described in the Form F-1 and (ii) the
organizational structure of the Borrower after the Spin Off shall be as
consistent with the structure disclosed to the Lenders prior to the Effective
Date except to the extent of any variations that are not materially adverse to
the interests of the Lenders.

(b) The Administrative Agent shall have received evidence satisfactory to it
that the commitments under the credit facility evidenced by the Amended and
Restated Five-Year Competitive Advance and Revolving Credit Facility dated
December 4, 2006 among the Borrower, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, shall have been terminated and
cancelled and all indebtedness thereunder shall have been fully repaid (except
to the extent being so repaid with the initial Loans).

(c) The Index Debt shall have a rating of BBB- or higher from S&P and Baa3 or
higher from Moody’s and an outlook of stable or better from both S&P and
Moody’s.

(d) The Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, signed by the
Chief Financial Officer or Treasurer of the Borrower, certifying that, as of the
Availability Date and after giving effect (including effect on a pro forma
basis) to the Spin Off, (i) the Borrower and its Subsidiaries are Solvent on a
consolidated basis and (ii) the Borrower is in compliance with the financial
covenants set forth in Section 5.11, provided that, for purposes of such
calculations, Consolidated Total Indebtedness will be determined as of the
Availability Date (giving pro forma effect to any debt incurrence or debt
extinguishment to occur on such date) and Consolidated Net Income, Consolidated
EBIT, Consolidated EBITDA and Consolidated Net Interest Expense will be
calculated based on Borrower’s financial statements for the four-quarter period
ended March 31, 2012, giving pro forma effect to the Debt Tender and to all
Material Dispositions and Material Acquisitions to be completed as of June 30,
2012, with such calculations set forth in reasonable detail.

(e) The Administrative Agent shall have received a certificate, signed by a
Responsible Officer, as to the matters set forth in Section 4.03.

(f) The representations and warranties in Article III shall be true and correct
in all material respects on and as of the Availability Date.

(g) No Event of Default or Unmatured Event of Default shall have occurred and be
continuing as of the Availability Date.

(h) The Administrative Agent shall have received, to the extent invoiced and
subject to the terms of the Administrative Agent Fee Letter, all reasonable and
documented fees required to be paid by the Borrower to the Administrative Agent
on the Availability Date.

(i) The Arrangers shall have received, to the extent invoiced and subject to the
terms of the applicable Arranger Fee Letters, all reasonable and documented fees
required to be paid by the Borrower to the Arrangers on the Availability Date.

SECTION 4.03. All Loans. The obligation of each Lender to make any Loan and the
obligation of each LC Issuer to issue any Facility LC and Modify any Facility LC
is subject to the following conditions precedent:

 

46



--------------------------------------------------------------------------------

(a) No Unmatured Event of Default or Event of Default has occurred and is
continuing at the time of, and after giving effect to, such Loan or Facility LC,
as applicable.

(b) The warranties contained in Article III (other than the warranties contained
in Section 3.04(b) and 3.07) are true and correct in all material respects
(provided that any representation or warranty qualified by materiality or
material adverse change shall be true and correct in all respects) as of the
date of, and after giving effect to, such Loan with the same effect as though
made on the date of such Loan (after, in the case of Section 3.05, taking
account of any schedule or report theretofore delivered to the Lenders
supplementing the information set forth in Section 3.05, or in the Exhibits and
other documents referred to in Section 3.05; provided, however, that the
delivery of any such schedule or report after the Effective Date shall not
affect, diminish, cure or waive any Event of Default arising from any litigation
or proceeding referenced in such schedule or report).

It is understood that each request for such a Loan or Facility LC by the
Borrower shall be deemed to constitute a warranty by the Borrower that the
conditions precedent set forth in this Section 4.03 are and will be satisfied as
of the date of such request and as of the date of, and after giving effect to,
such Loan or Facility LC, as applicable.

ARTICLE V

Borrower’s Covenants

Until the expiration or termination of the Commitments and thereafter until all
Obligations of the Borrower hereunder are paid in full, the Borrower agrees
that, unless at any time the Required Lenders shall otherwise expressly consent
in writing, the Borrower will:

SECTION 5.01. Reports, Certificates and Other Information. Furnish to the
Administrative Agent (for further distribution to the Lenders, which
distribution shall be made promptly after the Administrative Agent’s receipt of
the applicable information):

(a) Audit Report. Within 100 days (or, if earlier, within 5 days after the date
required, if at all, to be filed with the Securities and Exchange Commission,
without giving effect to any extension for the filing thereof) after each Fiscal
Year, a copy of an unqualified audit report of the Borrower and the Subsidiaries
prepared on a consolidated basis and in conformity with GAAP applied on a basis
consistent with the audited consolidated financial statements of the Borrower
and the Subsidiaries as of July 2, 2011, duly certified by independent certified
public accountants of recognized standing selected by the Borrower.

(b) Interim Reports. Within 45 days (or, if earlier, within 5 days after the
date required, if at all, to be filed with the Securities and Exchange
Commission, without giving effect to any extension for the filing thereof) after
each of the first three Fiscal Quarters of each Fiscal Year, a copy of unaudited
financial statements of the Borrower and the Subsidiaries prepared in the same
manner as the audit report referred to in paragraph (a) above, signed by a
Responsible Officer and consisting of at least a balance sheet as at the close
of such quarter and statements of earnings and source and application of funds
for such quarter and for the period from the beginning of such Fiscal Year to
the end of such Fiscal Quarter.

(c) Certificates. Contemporaneously with the furnishing of a copy of each annual
audit report provided for in paragraph (a) above and of each set of quarterly
statements provided for in paragraph (b) above, a certificate dated the date of
such annual report or quarterly statements and signed by a Responsible Officer,
(i) to the effect that no Event of Default or Unmatured Event of Default has

 

47



--------------------------------------------------------------------------------

occurred and is continuing, or if there is any such event, describing it and the
steps, if any being taken to cure it and (ii) setting forth in reasonable detail
the calculation, including identification of the Fiscal Quarter in which each
applicable item added to Consolidated EBIT pursuant to clause (a)(v) of the
definition thereof was incurred, for the period of four Fiscal Quarters ended on
the date of the balance sheet included in such annual report or quarterly
statements, of the financial covenants referred to in Section 5.11.

(d) Reports to SEC and to Shareholders. Copies of each material filing and
report made by the Borrower or any Subsidiary with or to any securities exchange
or the Securities and Exchange Commission, and of each communication from the
Borrower or any Subsidiary to shareholders generally, promptly upon the filing
or making thereof.

(e) Notice of Default, Litigation and ERISA Matters. Promptly upon learning of
the occurrence of any of the following, written notice thereof, describing the
same and the steps being taken by the Borrower or the Subsidiary affected with
respect thereto: (a) the occurrence of an Event of Default; (b) the institution
of, or any adverse determination in, any litigation, arbitration proceeding or
governmental proceeding which is material to the Borrower and the Subsidiaries
on a consolidated basis; (c) the occurrence of any material ERISA Reportable
Event or material ERISA Termination Event; or (d) the institution of steps by
any member of the ERISA Controlled Group to withdraw from, or the institution of
any steps to terminate, a material ERISA Plan under which any member of the
ERISA Controlled Group may have any liability.

(f) Other Information. From time to time such other information concerning the
Borrower and the Subsidiaries as any Lender or the Administrative Agent may
reasonably request.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
publicly available website on the Internet or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.

SECTION 5.02. Books, Records and Inspections. Maintain, and cause each
Subsidiary to maintain, complete and accurate books and records. Access by any
Lender or the Administrative Agent to the books and records of the Borrower and
of any Subsidiary and inspection of the properties and operations of the
Borrower and of any Subsidiary by any Lender or the Administrative Agent may be
made upon one Business Day’s prior notice by such Lender or the Administrative
Agent to the Borrower or such Subsidiary, as the case may be; provided that,
other than any such visits and inspections conducted during the continuation of
an Event of Default, only two such visits during any calendar year by the
Administrative Agent, on behalf of the Lenders, shall be at the Borrower’s
expense.

SECTION 5.03. Insurance. Maintain, and cause each Subsidiary to maintain, such
insurance as may be required by law and such other insurance, to such extent and
against such hazards and liabilities as is customarily maintained by companies
similarly situated.

 

48



--------------------------------------------------------------------------------

SECTION 5.04. Taxes and Liabilities. Pay, and cause each Subsidiary to pay, all
material Taxes, assessments and other governmental charges imposed upon it
before any penalty accrues thereon, except as contested in good faith and by
appropriate proceedings.

SECTION 5.05. Liens. Not, and not permit any Subsidiary to, create or permit to
exist any Lien upon any of its property or assets, whether now owned or
hereafter acquired, except:

(a) Liens in favor of the Borrower or a Subsidiary;

(b) Liens consisting of a purchase money security interest (including, for the
avoidance of doubt, Liens arising in connection with capital leases for acquired
assets) not exceeding 100% of the fair market value of the asset acquired as a
result of the purchase money financing by which such Lien was created or
assumed, provided that (i) such Liens attach only to such assets and do not
apply to any other property or assets of the Borrower or any Subsidiary,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within one hundred eighty (180) days after such asset is acquired, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring such assets
and (iv) with respect to assets acquired by any Subsidiary, such Liens secure
Indebtedness permitted by Section 5.12(d);

(c) Liens existing on property at the time such property is acquired; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof, except increases by an amount equal to the premium and other
amounts paid, and fees and expenses incurred, in connection with such
refinancing;

(d) tax, materialmen’s, mechanic’s, carrier’s, repairmen’s, warehousemen’s and
judgment Liens, Liens arising by operation of law and other similar liens;

(e) Liens in favor of any state or local government or governmental agency in
connection with tax-exempt financings;

(f) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Subsidiaries;

(g) Liens for current Taxes not delinquent or for Taxes being contested in good
faith and by appropriate proceedings;

(h) other Liens arising in the ordinary course of business and not in connection
with the borrowing of money or the obtaining of advances or credit and which do
not in the aggregate materially detract from the value of its property or
materially impair the use thereof in the operation of its business;

(i) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(j) Liens on the assets or property of the Subsidiaries securing Indebtedness
permitted under Section 5.12(d); provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition;

 

49



--------------------------------------------------------------------------------

(k) Liens not otherwise permitted by this Section 5.05 upon any property or
assets of the Borrower and its Subsidiaries in an aggregate principal amount at
any one time outstanding not to exceed 10% of Tangible Assets;

(l) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(m) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(n) Liens in respect of goods consigned to the Borrower of any of its
Subsidiaries in the ordinary course of business; provided that such Liens are
limited to the goods so consigned; and

(o) banker’s liens and similar Liens (including set-off rights) incurred in the
ordinary course of business in respect of bank deposits not established for the
purpose of securing Indebtedness.

SECTION 5.06. [Intentionally Omitted].

SECTION 5.07. Mergers, Consolidations, Sales. Not, and not permit any Subsidiary
to, merge or consolidate with or into any Person or lease, sell or otherwise
dispose of all or substantially all of its assets to any other Person, except
that:

(a) any Subsidiary may merge or consolidate with or into, or lease or sell or
otherwise dispose of any or all of its property, assets or business to, the
Borrower or another Subsidiary;

(b) the Borrower or a Subsidiary may acquire another corporation by merger,
provided that the Borrower or a Subsidiary is the survivor of such merger and
the consummation thereof does not create or result in an Event of Default;

(c) the Borrower may consummate the Spin Off as described in the Form F-1, with
any variations that are not materially adverse to the interests of the Lenders;
and

(d) the Borrower or any Subsidiary may lease, sell or otherwise dispose of
assets in each Fiscal Year if the cumulative book value of such assets in any
Fiscal Year is less than 20% of the Borrower’s Total Assets at the beginning of
such Fiscal Year. The book value of each asset leased, sold or disposed of is
calculated as of the date of the relevant lease, sale or disposition.

SECTION 5.08. Employee Benefit Plans. Maintain, and cause each Subsidiary to
maintain, each ERISA Plan as to which it may have any liability in compliance
with all applicable requirements of law and regulations.

SECTION 5.09. Use of Proceeds. Not use or permit any proceeds of the Loans to be
used in any manner which would violate or cause any Lender to be in violation of
Regulations T, U or X of the Board. Not use or permit any proceeds of the Loans
to be used for any purpose other than for general corporate purposes (which
includes funding acquisitions by the Borrower or any of its Subsidiaries).

 

50



--------------------------------------------------------------------------------

SECTION 5.10. Other Agreements. Not enter into any agreement containing any
provision which would be violated or breached by the performance of its
obligations hereunder or under any instrument or document delivered or to be
delivered by it hereunder or in connection herewith.

SECTION 5.11. Financial Covenants.

(a) Interest Coverage Ratio. Maintain a ratio, determined as of the end of each
Fiscal Quarter ending after the date hereof, of (a) Consolidated EBIT to
(b) Consolidated Net Interest Expense, in each case for the period of four
(4) consecutive Fiscal Quarters ending with the end of such Fiscal Quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, of not
less than 2.00 to 1.00.

(b) Total Leverage Ratio. Maintain a ratio, determined as of the end of each
Fiscal Quarter ending after the date hereof, of (a) Consolidated Total
Indebtedness to (b) Consolidated EBITDA for the period of four (4) consecutive
Fiscal Quarters ending with the end of such Fiscal Quarter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis, of not more than 3.50
to 1.00.

SECTION 5.12. Subsidiary Indebtedness. Permit any Subsidiary to create, incur,
assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under this Agreement and the other loan documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 5.12 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
premium or other amount paid, and fees and expenses incurred, in connection with
such refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Borrower, the Subsidiaries or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended;

(c) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract, provided that (i) such obligations are (or were) not
entered into by such Person for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(d) Indebtedness of any Person that becomes a Subsidiary after the date hereof
that is existing at the time such Person becomes a Subsidiary (other than
Indebtedness incurred solely in contemplation of such Person becoming a
Subsidiary) and any Indebtedness extending the maturity of, or refunding or
refinancing, such Indebtedness, in whole or in part; provided that the principal
amount of such Indebtedness shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed as a result of, or in connection with, such extension, refunding or
refinancing;

 

51



--------------------------------------------------------------------------------

(e) Indebtedness, or guarantees thereof, with respect to surety bonds or
industrial revenue bonds (or other similar tax exempt or taxable municipal
obligations) and letters of credit and other similar arrangement arising in the
ordinary course of business;

(f) any Indebtedness, or guarantees thereof, owed by any Subsidiary to the
Borrower or any wholly-owned Subsidiary of the Borrower;

(g) Indebtedness in an amount not to exceed the amount specified in
Section 5.05(b)(iii) and secured by Liens permitted by Section 5.05(b); and

(h) other Indebtedness (including, without limitation, in respect of capital
leases and purchase money obligations for fixed or capital assets) and
guarantees thereof not otherwise permitted under this Section 5.12; provided
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed 10% of Tangible Assets.

ARTICLE VI

Events of Default and Their Effect

SECTION 6.01. Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Non-Payment of Loans, etc. (i) A default in the payment when due of any
principal of any Loan or any Reimbursement Obligation or (ii) a default in the
payment when due of any interest on any Loan, fee, including, without
limitation, any LC Fee, or other amount payable hereunder and the continuance
thereof for five Business Days.

(b) Cross-Default. (i) the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
after giving effect to any applicable grace period or (ii) any event or
condition occurs that (A) results in any Material Indebtedness becoming due
prior to its scheduled maturity or (B) enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that clause (b)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; provided, further that no Event of Default
under clause (b)(ii)(B) shall occur unless and until any notice has been given,
and/or the period of time has elapsed with respect to such Material
Indebtedness, so as to enable or permit such holder(s), trustee or agent to
cause such Material Indebtedness to become due or require such prepayment,
repurchase, redemption or defeasance.

(c) Bankruptcy, Insolvency, etc. The Borrower or any Subsidiary becomes
insolvent or is generally unable to pay, or admits in writing its inability or
refusal to pay, debts as they become due; or the Borrower or any Subsidiary
applies for, or consents in writing to, the appointment of, a trustee, receiver
or other custodian for the Borrower or any Subsidiary or any property thereof,
or makes a general assignment for the benefit of creditors; or a trustee,
receiver or other custodian is appointed for the Borrower or any Subsidiary or
for a substantial part of the property of any thereof and is not discharged
within 45 days; or any bankruptcy, reorganization, debt arrangement, or other
case or proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding is commenced in respect of the Borrower or any Subsidiary
and if such case or proceeding is not commenced by the Borrower or such
Subsidiary, it is consented to or acquiesced in by the Borrower or any
Subsidiary, or remains for 45 days undismissed; or the Borrower or any
Subsidiary takes any corporate action to authorize, or in furtherance of, any of
the foregoing.

 

52



--------------------------------------------------------------------------------

(d) Non-Compliance with this Agreement. Failure by the Borrower to comply with
or to perform any provision of this Agreement applicable to the Borrower (and
not constituting an Event of Default under any other provision of this Article
VI) and continuance of such failure for 30 days after notice thereof to the
Borrower from the Administrative Agent, any Lender, the holder of any Loan or
any LC Issuer.

(e) Warranties. Any representation or warranty made by the Borrower herein is
false or misleading in any material respect, or any schedule, certificate,
financial statement, report, notice, or other writing furnished by the Borrower
to the Administrative Agent or Lender (including, without limitation, any LC
Issuer) is false or misleading in any material respect on the date as of which
the facts therein set forth are stated or certified or deemed to be made.

(f) ERISA. (i) The incurrence of ERISA Unfunded Liabilities determined in the
most recent actuarial report received by the Borrower for all ERISA Single
Employer Plans, or (ii) the incurrence by the Borrower or any Subsidiary of
withdrawal liabilities, or (iii) the existence of an ERISA Termination Event
which imposes any material liability on the Borrower, any Subsidiary or any
other member of the ERISA Controlled Group, which, when taken together, would
reasonably be expected to have a Material Adverse Effect.

(g) Judgments. Final judgment for the payment of money shall be rendered by a
court against the Borrower or any Subsidiary and such judgment shall not be
discharged (or provision shall not be made for such discharge), a stay of
execution thereof shall not be procured, or such judgment shall not be paid or
bonded to the reasonable satisfaction of the Required Lenders within 30 days
from the date of entry thereof and the Borrower or any Subsidiary, as the case
may be, shall not, within said period of 30 days or such longer period during
which the execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal, provided, however,
that the amount of all such outstanding judgments shall be in the aggregate at
any one time equal to or greater than $75,000,000 (exclusive of judgment amounts
fully covered by insurance where the insurer has not denied liability in respect
of such judgment).

(h) Change of Control. (i) Any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act) of 50% or more of the
outstanding shares of common stock of the Borrower or (ii) on and after the
Availability Date and after giving effect to the Spin Off, Continuing Directors
no longer constitute a majority of the board of directors of the Borrower.

SECTION 6.02. Effect of Event of Default. Subject to the last sentence of this
Section 6.02, if any Event of Default described in Section 6.01(c) shall occur,
the Commitments (if they have not theretofore terminated) shall immediately
terminate and all Loans and all other amounts payable hereunder shall become
immediately due and payable, all without notice of any kind; and in the case of
any other Event of Default, the Administrative Agent may (and upon written
request of the Required Lenders shall) declare the Commitments (if they have not
theretofore terminated) to be terminated and all Loans and all other amounts
payable hereunder to be immediately due and payable, whereupon the Commitments
(if they have not theretofore terminated) shall immediately terminate and all
Loans and all other amounts payable hereunder shall become immediately due and
payable, all without notice of any kind. The Administrative Agent shall promptly
advise the Borrower and each Lender of any such

 

53



--------------------------------------------------------------------------------

declaration. Notwithstanding the foregoing, the effect as an Event of Default of
any event described in Section 6.01(a) or Section 6.01(c) may be waived by the
written consent of all the Lenders and the effect as an Event of Default of any
other event described in this Article VI may be waived by the written consent of
the Required Lenders.

ARTICLE VII

The Administrative Agent

Each of the Lenders and each of the LC Issuers hereby irrevocably appoints Bank
of America, N.A. as the Administrative Agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article VII are solely for the benefit of the Administrative Agent, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other loan documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

The bank serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender (if acting in the capacity of a Lender)
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 8.02), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to this Agreement or
any other loan document or applicable law, including for the avoidance of doubt
any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 8.02); (ii) at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances

 

54



--------------------------------------------------------------------------------

as provided in Section 8.02); or (iii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
not be deemed to have knowledge of any Event of Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein (except insofar as a determination by the
Administrative Agent is required for such satisfaction), other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

The Administrative Agent may resign at any time by notifying the Lenders, the LC
Issuers and the Borrower in writing. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower (if no Event of
Default exists), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

55



--------------------------------------------------------------------------------

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other loan
documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from its duties
and obligations hereunder (if not already discharged therefrom as provided
above). The fees payable by the Borrower to a successor Administrative Agent
shall replace and be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 8.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Article VI shall also constitute its resignation as an LC Issuer and a
Swingline Lender. If Bank of America, N.A. resigns as an LC Issuer, it shall
retain all the rights, powers, privileges and duties of an LC Issuer hereunder
with respect to all Facility LCs outstanding as of the effective date of its
resignation as an LC Issuer and all LC Obligations with respect thereto,
including the right to require the Lenders to make Loans or fund risk
participations pursuant to Section 2.22(e). If Bank of America, N.A. resigns as
a Swingline Lender, it shall retain all the rights of a Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.05(c). Upon the appointment by the
Borrower of a successor LC Issuer or Swingline Lender hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC Issuer or Swingline Lender, as
applicable, (b) the retiring LC Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
loan documents, and (c) the successor LC Issuer shall issue letters of credit in
substitution for the Facility LCs issued by the retiring LC Issuer, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America, N.A. to effectively assume the obligations of
Bank of America, N.A. with respect to such Facility LCs.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

56



--------------------------------------------------------------------------------

Each party to this Agreement acknowledges that neither the Syndication Agent nor
any of the Co-Documentation Agents or Co-Agents shall have any separate duties,
responsibilities, obligations or authority under this Agreement in such
capacity.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at Sara Lee Corporation, 3500 Lacey Road, Downers
Grove, IL 60515-5424, Attention of the Treasurer (Telecopy No. (630) 598-8567);

(b) if to the Administrative Agent, to Bank of America, N.A., 901 Main Street,
14th Floor, Dallas, Texas 75202-3712, Attention of Anthony Kell (Telecopy No.
(214) 290-9422);

(c) if to Bank of America, N.A. in its capacity as a Swingline Lender, to it at
901 Main Street, 14th Floor, Dallas, Texas 75202-3712, Attention of Deanna Betik
(Telecopy No. (214) 290-9414); with a copy to the Administrative Agent as
provided in paragraph (b); and

(d) if to any other Lender, including, without limitation, any LC Issuer or
Swingline Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 8.02. Waivers; Amendments. (a) No delay by the Administrative Agent or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Facility LC shall not be
construed as a waiver of any Event of Default, regardless of whether the
Administrative Agent or any Lender, including, without limitation, any LC
Issuer, may have had notice or knowledge of such Event of Default at the time.

 

57



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that the
consent of all affected Lenders will be required with respect to (i) reductions
in the unpaid principal amount or extensions of the scheduled date for the
payment of principal of any Loan or Reimbursement Obligation, (ii) reductions in
interest rates or fees or extensions of the dates for payment thereof,
(iii) increases in the amounts or extensions of the expiry date of the Lenders’
Commitments, including any commitment to issue Facility LCs (provided, however,
that an increase in the aggregate amount of the Commitments pursuant to
Section 2.24 shall be governed by the requirements of such Section and not the
consent requirements of this Section; provided, further, that any amendment or
modification of Section 2.24 shall require the consent of all of the Lenders),
and the consent of 100% of the Lenders will be required with respect to
(x) changes to Section 2.13(b) or (c) that would alter the pro rata sharing of
payments required thereby or to the last sentence of Section 2.08(c) which would
alter the pro rata reduction of Commitments thereby, or (y) changes to any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Swingline Lender or any LC Issuer hereunder without the prior written
consent of the Administrative Agent, such Swingline Lender or such LC Issuer, as
the case may be. Notwithstanding the foregoing, any provision of this Agreement
may be amended by an agreement in writing entered into by the Borrower, the
Required Lenders and the Administrative Agent if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement, including, without limitation, amounts owing in connection with
Facility LCs issued by such Lender or in which such Lender has participated.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

SECTION 8.03. Expenses; Indemnity; Damage Waiver.

(a) Subject to the terms of the Administrative Agent Fee Letter and the Arranger
Fee Letters, the Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent, the Arrangers and their Affiliates associated with the arrangement,
syndication and administration of the credit facilities provided for herein and
the preparation, execution, delivery and administration of the credit
documentation and any amendment, modification or waiver with respect thereto,
including the reasonable fees, charges and disbursements of one primary legal
counsel for the Administrative Agent and one local counsel in each relevant
jurisdiction for the Administrative Agent (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Syndication Agent or any Lender, including the fees, charges and disbursements
of one primary legal counsel for the Administrative Agent and one local counsel
in each relevant jurisdiction for the Administrative Agent and one additional
counsel for all Lenders other than the Administrative Agent and additional
counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses, in connection with the enforcement
or protection of its rights in connection with this Agreement or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

58



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, the Syndication Agent
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, costs and
expenses incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available (a) to the extent that such losses, claims, damages, liabilities,
costs or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee or from the Indemnitee’s material breach of its
obligations under this Agreement pursuant to a claim initiated by the Borrower,
in each case as determined by a court of competent jurisdiction by final and
nonappealable judgment or (b) for any special, indirect, consequential or
punitive damages (as opposed to direct or indirect damages), except with respect
to any such damages incurred or paid by an Indemnitee to a third party to the
extent required to be indemnified by the Borrower pursuant to this
Section 8.03(b).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Syndication Agent, any Swingline Lender
or any LC Issuer under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Syndication Agent, such
Swingline Lender or such LC Issuer, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Syndication Agent, such Swingline Lender or such LC
Issuer in its capacity as such.

(d) All amounts due under this Section shall be payable promptly upon
presentation of a written statement setting forth in reasonable detail such
request for reimbursement.

(e) To the fullest extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, and acknowledges that no party
hereto shall have, or make, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other loan document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Facility LC or the use of the proceeds thereof (except with respect
to any such damages incurred or paid by an Indemnitee to a third party to the
extent required to be indemnified by the Borrower pursuant to Section 8.03(b)).
No Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other loan documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

59



--------------------------------------------------------------------------------

SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign and sell to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and Reimbursement Obligations at the time owing to
it), and all assignments will be by novation; provided that (i) except in the
case of an assignment to a Lender or an Affiliate of a Lender, each of the
Borrower and the Administrative Agent must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld) (provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof), (ii) except
in the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $4,000, and (v) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Borrower otherwise
required under this paragraph shall not be required if an Event of Default under
clause (c) of Section 6.01 has occurred and is continuing. Subject to acceptance
and recording thereof pursuant to paragraph (d) of this Section, from and after
the effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations (including,
without limitation, the obligation to timely deliver the documentation described
in Section 2.20(f)) of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.14,
2.18, 2.20 and 8.03 incurred during the time period for which such party was
Lender hereunder). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of and
interest on the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent, when applicable, shall also record in the
Register the amount of Reimbursement Obligations owing to such Lender.

 

60



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and Reimbursement Obligations owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 8.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.14, 2.18 and 2.20 during the time period for which such
party is a Participant to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
provided that no Participant shall be entitled to any payment under Section 2.20
in respect of Taxes attributable to such Participant’s failure to deliver the
documentation described in Section 2.20(f). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Commitments, Loans, Reimbursement Obligations or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Reimbursement Obligation or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant. No Participant shall have
the right of setoff provided in Section 8.08 in respect of its participation.

(g) The Borrower authorizes each Lender to disclose to any Lender, Participant,
any prospective Participant or any prospective assignee referred to in paragraph
(b) above (i) which is a commercial bank or an insurance company, or a savings
and loan association or company, any and all financial and other information in
such Lender’s possession from time to time; and (ii) which is not a commercial
bank or an insurance company or a savings and loan association or company,
including, without limitation, to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap,

 

61



--------------------------------------------------------------------------------

derivative, or securitization transaction related to the obligations under this
Agreement, (A) any and all public financial information and other public
information in such Lender’s possession from time to time; and (B) after receipt
of the written consent of the Borrower and receipt of a confidentiality
agreement in form and substance satisfactory to the Borrower and the
Administrative Agent, executed by the person to receive such information, all
other financial and other information in such Lender’s possession from time to
time which does not constitute public financial information and other public
information, as the case may be, concerning the Borrower and the Subsidiaries
which has been delivered to such Lender by the Borrower or the Administrative
Agent, or otherwise obtained by such Lender or the Administrative Agent,
pursuant to this Agreement or which has been delivered to such Lender by the
Borrower or the Administrative Agent in connection with such Lender’s credit
evaluation of the Borrower prior to entering into this Agreement or any swap,
derivative, or securitization transaction related to the obligations under this
Agreement. As used in this paragraph, “public financial information and other
public information” means all financial or other information regarding the
Borrower and the Subsidiaries, other than that which the Borrower designates in
writing as being confidential at the time such information is delivered to any
Lender or the Administrative Agent and is not generally available to the public
at such time; provided, however, such information shall: (i) cease to be
confidential when it becomes generally available to the public other than as a
result of a disclosure by such Lender’s or the Administrative Agent’s
representatives; or (ii) cease to be confidential when it becomes available to
such Lender or the Administrative Agent on a non-confidential basis from a
source other than the Borrower or one of the Borrower’s agents; or (iii) be
deemed not to be confidential if such information was known to such Lender or
the Administrative Agent on a non-confidential basis prior to the disclosure of
such information to such Lender or the Administrative Agent by the Borrower or
an agent of the Borrower; or (iv) cease to be confidential when required to be
disclosed by law (including statute, rule, regulation or judicial process),
including, without limitation, to bank examiners and auditors and appropriate
government examining authorities; provided further that the Administrative Agent
and any Lender may disclose such information (i) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (iii) in
connection with the exercise of any remedies hereunder or any action or
proceeding relating to this Agreement or any other loan document or the
enforcement of rights hereunder or thereunder or (iv) on a confidential basis
(x) to any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (y) with respect to
this Agreement only, to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, if at any time
any LC Issuer or Swingline Lender assigns all of its Commitment and Loans
pursuant to subsection (b) above, such Lender may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as an LC Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as a Swingline Lender. In the event of any such
resignation as an LC Issuer or a Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor LC Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such Lender as an LC Issuer
or a Swingline Lender, as the case may be. If any Lender resigns as an LC
Issuer, it shall retain all the

 

62



--------------------------------------------------------------------------------

rights, powers, privileges and duties of an LC Issuer hereunder with respect to
all Facility LCs outstanding as of the effective date of its resignation as an
LC Issuer and all LC Obligations with respect thereto (including the right to
require the Lenders to make Loans or fund risk participations pursuant to
Section 2.22(e)). If any Lender resigns as a Swingline Lender, it shall retain
all the rights of a Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Loans or fund
risk participations in outstanding Swingline Loans pursuant to
Section 2.05(c). Upon the appointment of a successor LC Issuer and/or Swingline
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer or Swingline
Lender, as the case may be, and (b) the successor LC Issuer shall issue letters
of credit in substitution for the Facility LCs issued by such resigning LC
Issuer, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning LC Issuer to effectively assume the
obligations of such Lender with respect to such Facility LCs.

(j) No assignment permitted by this Section 8.04 shall be made (i) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (ii) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii), or (iii) to a natural Person.

SECTION 8.05. Survival. All representations and warranties made by the Borrower
herein shall survive the execution and delivery of this Agreement, the making of
any Loans and the issuance of any Facility LC, regardless of any investigation
made by any party hereto or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as any Facility
LC is outstanding and as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.18, 2.20 and 8.03 and Article VII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the Reimbursement
Obligations, and the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 8.06. Counterparts; Integration; Signature Pages. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 8.07. Severability. Whenever possible, each provision of this Agreement,
each Note and each Facility LC shall be interpreted in such manner as to be
effective and valid under such applicable law, however, any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

63



--------------------------------------------------------------------------------

SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender. The rights of each Lender under this Section
are in addition to other rights and remedies which such Lender may have.

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any loan document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other loan document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other loan
document against the Borrower or its properties in the courts of any
jurisdiction.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate or fee rate applicable to any Loan or
Facility LC, together with all fees, charges and other amounts which are treated
as interest on such Loan or Facility LC under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan or Facility LC in accordance with applicable law, the rate of interest
or fee rate payable in respect of such Loan or Facility LC hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate.

SECTION 8.13. Confirmations. The Borrower and each Lender agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans of such Lender. The
Borrower and each LC Issuer agree from time to time, upon written request
received by it from the other, to confirm to the other in writing (with a copy
of each such confirmation to the Administrative Agent) the stated amounts of
Facility LCs issued by such LC Issuer and the amount of any Reimbursement
Obligation related thereto.

 

64



--------------------------------------------------------------------------------

SECTION 8.14. Action of Required Lenders. As to any provision of this Agreement
under which action may be taken or approval, consent or waiver may be given by
the Required Lenders, the action taken or approval, consent or waiver given by
the Required Lenders shall be binding upon all of the Lenders to the same extent
and with the same effect as if each Lender had joined therein.

SECTION 8.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other loan
document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other loan documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other loan documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

ARTICLE IX

USA PATRIOT Act Notification

The following notification is provided to the Borrower pursuant to Section 326
of the USA PATRIOT Act of 2001, 31 U.S.C. Section 5318 (the “Patriot Act”):

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when the
Borrower opens an account, the Administrative Agent and the Lenders will ask for
the Borrower’s name, tax identification number, business address, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower. The Administrative Agent and the Lenders may also ask to see the
Borrower’s legal organizational documents or other identifying documents.

The remainder of this page is intentionally blank.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

SARA LEE CORPORATION, as the Borrower By:   /s/ Mitch Marcus Name:   Mitch
Marcus Title:   Treasurer

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent, as an LC Issuer, as a Swingline Lender

and individually as a Lender

By:   /s/ David L. Catheral  

 

Name:   David L. Catherall Title:   Director

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Syndication Agent, as an LC Issuer, as a Swingline
Lender and individually as a Lender By:   /s/ Brendan Korb  

 

Name:   Brendan Korb Title:   Vice President

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as a Co-Documentation Agent, as a Swingline

Lender and individually as a Lender By:   /s/ Navneet Khanna  

 

Name:

  Navneet Khanna Title:   Vice President

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Co-Documentation Agent,

as an LC Issuer, as a Swingline Lender and

individually as a Lender

By:

  /s/ Charles W. Reed  

 

Name:

  Charles W. Reed

Title:

  Managing Director

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Co-Agent and individually as a Lender

By:

  /s/ Mark Walton  

 

Name:

  Mark Walton

Title:

  Authorized Signatory

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC, as a Lender

By:

  /s/ Dennis McClellan  

 

Name:

  Dennis McClellan

Title:

  Assistant Vice President – M040

By:

  /s/ Julia R. Franklin  

 

Name:

  Julia R. Franklin

Title:

  Vice President – F014

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

LLOYDS SECURITIES INC., as a Co-Agent

By:

  /s/ Craig Meisner  

 

Name:

  Craig Meisner

Title:

  Managing Director

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, NA., as a Co-Agent and individually as a Lender

By:

  /s/ Michael King  

 

Name:

  Michael King

Title:

  Authorized Signatory

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Co-Agent and individually as a Lender

By:

  /s/ Brett Delfino  

 

Name:

  Brett Delfino

Title:

  Executive Director

By:

  /s/ James Purky  

 

Name:

  James Purky

Title:

  Vice President

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Co-Agent and individually as a Lender By:   /s/ Jeffrey
P. Huening  

 

Name:   Jeffrey P. Huening Title:   Vice President

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Co-Agent

and individually as a Lender

By:   /s/ John Flores

Name:  John Flores

Title:    Authorized Signatory

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Co-Agent and individually as a
Lender By:   /s/ Christine Howatt

Name:  Christine Howatt

Title:    Authorized Signatory

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:   /s/ Michael Tousignant

Name:  Michael Tousignant

Title:    Vice President

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:   /s/ John Lascody

Name:  John Lascody

Title:    Vice President

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK, as a Lender By:   /s/ Neda K. Beal

Name:  Neda K. Beal

Title:    Vice President

 

Signature Page to

Five-Year Revolving Credit Facility Agreement

Sara Lee Corporation



--------------------------------------------------------------------------------

ANNEX A

PRICING GRID

The Facility Fee Rate, LC Participation Fee Rate, Revolving Loan Margin for
Eurodollar Loans and the Revolving Loan Margin for ABR Loans for any day shall
be the respective percentage set forth below in the applicable row under the
column corresponding to the Status that exists on such day:

 

     Level I     Level II     Level III     Level IV     Level V  

Facility Fee Rate

     0.10 %      0.125 %      0.15 %      0.20 %      0.25 % 

LC Participation Fee Rate

     1.00 %      1.00 %      1.10 %      1.30 %      1.50 % 

Revolving Loan Margin for Eurodollar Loans

     1.00 %      1.00 %      1.10 %      1.30 %      1.50 % 

Revolving Loan Margin for ABR Loans

     0 %      0 %      0.10 %      0.30 %      0.50 % 

For purposes of this Pricing Grid, the following terms have the following
meanings:

“Index Debt” means the senior unsecured long-term indebtedness of the Borrower,
without giving effect to any third-party credit enhancement.

“Level I Status” exists at any date if, at the close of business on such date,
the Index Debt is rated either (i) A- or higher by S&P, or (ii) A3 or higher by
Moody’s.

“Level II Status” exists at any date if, at the close of business on such date,
Level I Status does not exist and the Index Debt is rated either (i) BBB+ by
S&P, or (ii) Baa1 by Moody’s.

“Level III Status” exists at any date if, at the close of business on such date,
Level I Status and Level II Status do not exist and the Index Debt is rated
either (i) BBB by S&P, or (ii) Baa2 by Moody’s.

“Level IV Status” exists at any date if, at the close of business on such date,
Level I Status, Level II Status and Level III Status do not exist and the Index
Debt is rated either (i) BBB- by S&P, or (ii) Baa3 by Moody’s.

“Level V Status” exists at any date if, at the close of business on such date,
either (i) no other Status exists, or (ii) either Moody’s or S&P shall have
ceased to issue or maintain a credit rating for the Index Debt.



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists.

If the Index Debt is split-rated by Moody’s and S&P (which means that Moody’s
and S&P did not issue equivalent ratings for the Index Debt), and the rating
differential is (i) one level, then the applicable Status shall be determined on
the basis of the higher of the two levels or (ii) two levels, then the
applicable Status shall be determined on the basis of the midpoint between the
two levels (provided that, if there is no midpoint, the higher of the two levels
will apply).



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Lender

   Swingline      Allocations  

Bank of America, N.A.

   $ 18,750,000       $ 78,000,000   

JPMorgan Chase Bank, N.A.

   $ 18,750,000       $ 78,000,000   

U.S. Bank National Association

   $ 18,750,000       $ 78,000,000   

Wells Fargo Bank, National Association

   $ 18,750,000       $ 78,000,000   

Goldman Sachs Bank USA

      $ 48,000,000   

Lloyds TSB Bank plc

      $ 48,000,000   

Morgan Stanley Bank, N.A.

      $ 48,000,000   

Rabobank Nederland, New York Branch

      $ 48,000,000   

RBS Citizens, N.A.

      $ 48,000,000   

Royal Bank of Canada

      $ 48,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

      $ 48,000,000   

CoBank, ACB

      $ 40,000,000   

The Northern Trust Company

      $ 35,000,000   

AgFirst Farm Credit Bank

      $ 27,000,000       Total: $ 75,000,000       Total: $ 750,000,000   



--------------------------------------------------------------------------------

SCHEDULE 2.22

Existing Letters of Credit

 

LC Issuer    JPM Reference
Number      Currency    Liab
Currency    Liab Outstanding
Amount      Expiry /
Maturity Date    Beneficiary Name

JPMorgan Chase Bank, N.A.

     CPCS-890994       MXN    USD      10,111,451       MAR 06, 2013   
BANCO JP MORGAN
S.A., INSTITUCION

JPMorgan Chase Bank, N.A.

     CPCS-308873       USD    USD      2,100,000       NOV 15, 2012   
MISSISSIPPI WORKERS’
COMPENSATION

JPMorgan Chase Bank, N.A.

     CPCS-634958       USD    USD      3,800,000       NOV 15, 2012    THE
TRAVELERS
INDEMNITY COMPANY

JPMorgan Chase Bank, N.A.

     CPCS-635083       USD    USD      276,750       JAN 31, 2013    OLIVE
TOWNSHIP

JPMorgan Chase Bank, N.A.

     CPCS-635202       USD    USD      164,387       NOV 15, 2012    THE HOME
INSURANCE COMPANY

JPMorgan Chase Bank, N.A.

     CPCS-635203       USD    USD      1,745,563       NOV 15, 2012    NATIONAL
UNION
FIRE INSURANCE CO

JPMorgan Chase Bank, N.A.

     CPCS-635204       USD    USD      123,173       NOV 15, 2012    RELIANCE
INSURANCE
COMPANY

JPMorgan Chase Bank, N.A.

     CPCS-635883       USD    USD      18,856,319       NOV 15, 2012    ACE
AMERICAN
INSURANCE COMPANY

JPMorgan Chase Bank, N.A.

     CPCS-644549       USD    USD      18,000,000       NOV 15, 2012    OLD
REPUBLIC
INSURANCE COMPANY

JPMorgan Chase Bank, N.A.

     CPCS-730448       USD    USD      993,133       NOV 15, 2012    3500 LACEY
ROAD LLC

JPMorgan Chase Bank, N.A.

     CPCS-790525       USD    USD      1,429,805       AUG 04, 2013    ROYAL
BANK OF
CANADA

JPMorgan Chase Bank, N.A.

     CPCS-855291       USD    USD      333,504       NOV 11, 2012    U.S.
ENVIRONMENTAL
PROTECTION

JPMorgan Chase Bank, N.A.

     CPCS-874828       USD    USD      50,460       NOV 11, 2012    BOARD OF
PUBLIC
UTILITIES



--------------------------------------------------------------------------------

SCHEDULE 3.05

Litigation

Aris—This is a consolidation of cases filed by individual complainants with the
Republic of the Philippines; Department of Labor and Employment and the National
Labor Relations Commission (NLRC) from 1998 through July 1999. The complaint
alleges unfair labor practices due to the termination of manufacturing
operations in the Philippines by Aris Philippines, Inc. (Aris), a former
subsidiary of the corporation. The complaint names the corporation as a party
defendant. In 2006, the arbitrator ruled against the corporation and awarded the
plaintiffs $80 million in damages and fees. This ruling was appealed by the
corporation and subsequently set aside by the NLRC in December 2006. Both the
complainants and the corporation have filed motions for reconsideration. The
corporation continues to believe that the plaintiffs’ claims are without merit;
however, it is reasonably possible that this case will be ruled against the
corporation and have a material adverse impact on the corporation’s results of
operations and cash flows.

Hanesbrands Inc.—In September 2006, the corporation spun-off its branded apparel
business into an independent publicly-traded company named Hanesbrands Inc.
(“HBI”). In connection with the HBI spin-off, the corporation and HBI entered
into a tax sharing agreement that governs the allocation of tax assets and
liabilities between the parties. As previously disclosed, HBI initiated binding
arbitration claiming that it was owed $72 million from the corporation under the
tax sharing agreement. In the first quarter of 2012, the tribunal ruled in favor
of the corporation on all issues. In addition to prevailing in the arbitration
issue, Sara Lee received $15 million from HBI for tax periods prior to the date
of the spin-off. Sara Lee recognized the amount owed as income in the Selling,
general and administrative expense line in the Condensed Consolidated Statement
of Income for the first nine months of 2012.

Sara Lee is involved in several legal proceedings relating to its manufacture
and sale of L’OR EspressO/L’aRôme EspressO capsules. In June 2010,
Nestec/Nespresso, which we refer to as Nestlé, filed a suit against Sara Lee
Coffee and Tea France alleging patent infringement related to Sara Lee’s sale
and distribution of espresso capsules. On January 19, 2011, Nestlé filed a
similar suit against Sara Lee Coffee and Tea in the Netherlands after Sara Lee
began selling espresso capsules in that country. On May 11, 2011, Sara Lee
Coffee and Tea Belgium served a writ of summons on Nestlé seeking a declaration
of non-infringement in connection with Sara Lee’s sale and distribution of
espresso capsules in Belgium. In October of 2011, Nestlé requested preliminary
injunctions against Sara Lee Coffee and Tea Belgium, seeking prohibition of Sara
Lee’s sale and distribution of espresso capsules in Belgium, and the request for
preliminary injunctions was denied without prejudice to Nestlé’s claims. In
February 2012, Nestlé appealed the decision to reject the preliminary
injunctions. In February 2012, Nestlé filed a similar claim against Sara Lee
Coffee and Tea in Spain. All of these proceedings relate to the alleged
infringement of two or three European patents granted to Nestlé. In addition, in
Spain, Nestlé sued for trademark infringement and unfair competition. In the
lawsuit filed in France, Nestlé claims damages in the amount of €50 million for
each claimant. If we are held to infringe any of the invoked patents, the court
may determine a reasonable provisional damages amount and deposit by Sara Lee.
Any damages would be



--------------------------------------------------------------------------------

established in separate damage assessment proceedings. Management believes that
the patents and trademarks granted to Nestlé are not being infringed and further
believes that the patents are invalid and that the company has not engaged in
unfair competitive practices. We are vigorously contesting Nestlé’s allegations.

In October 2009, the Spanish tax administration upheld a challenge made by its
local field examination against tax positions taken by our Spanish subsidiaries.
In November 2009, we filed an appeal against this claim with the Spanish Tax
Court. In April 2010, the Spanish Chief Inspector upheld a portion of the claim
raised by the Spanish tax authorities. We appealed to the Tribunal Economico
Administrativo Central, which we refer to as the TEAC. At the end of March 2012,
the TEAC ruled in favor of the Tax Administration with respect to the audit for
fiscal years 2003-2005. We continue to dispute the challenge and will continue
to have further proceedings with the Spanish tax authorities regarding the
issue. In June 2011, the Spanish tax administration’s local field office
examination made similar challenges against tax positions for the years ending
July 1, 2006 to June 27, 2009 taken by our Spanish subsidiaries. We filed an
appeal against this claim with the Spanish Tax Court.

In August 2011, the Italian Provincial Tax Commission upheld a challenge made by
its local field examination against a loss claimed in the fiscal year 2004 tax
return of our Italian subsidiaries. We intend to appeal this decision to the
Italian Regional Tax Commission. We continue to dispute the challenge and we
expect to prevail in further proceedings with the Italian tax authorities
regarding the issue.

In connection with the sale of its household and body care business, Sara Lee
agreed to arrange for the transfer of certain trademark registrations in the
Middle East from a third party licensee to the buyers of the household and body
care business. To date, the third party licensee has refused to cooperate with
these transfers despite contractual commitments to do so, and we are
contemplating pursuing legal action in order to effectuate the transfer of these
rights to the buyers. In the event Sara Lee is unable to transfer such
trademarks to the buyers, it has potential liability to the buyers of the
business.

In connection with Sara Lee’s former Household & Body Care business, competition
authorities in various European countries and the European Commission have
initiated investigations into the conduct of consumer product companies. These
investigations usually continue for several years and, if violations are found,
may result in substantial fines. No formal charges have been brought against
Sara Lee concerning the substantive conduct that is the subject of these
investigations. Our practice is to comply with all laws and regulations
applicable to its business, including the antitrust laws, and to cooperate with
relevant regulatory authorities.



--------------------------------------------------------------------------------

SCHEDULE 3.06

Liens

 

FORM OF LIEN

   COMPANY    SECURITY
PROVIDED    BENEFICIARY    AMOUNT
IN MILLIONS    COLLATERAL Mortgage    Koninklijke Douwe Egberts


B.V. and Sara Lee / DE B.V.

   Mortgage    Stichting Vervroegd


Uittreden Douwe Egberts

   EUR 22.76    Properties at the Vleutense
Vaart, Keulsekade, Atoomweg

Utrecht, the Netherlands



--------------------------------------------------------------------------------

SCHEDULE 3.07

Subsidiaries

 

SUBSIDIARY

  

JURISDICTION

Sara Lee Australia & NZ Pty Ltd    Australia Sara Lee Australia Partnership   
Australia Sara Lee Australia Pty Ltd.    Australia Sara Lee Food & Beverage
(Australia) Pty Ltd    Australia Sara Lee Foodservice (Australia) Pty. Ltd.   
Australia Sara Lee Group (Australia) Pty. Ltd.    Australia Sara Lee Holdings
(Australia) Pty Ltd    Australia Sara Lee Household and Body Care (Australia)
Pty Ltd    Australia Sara Lee/DE Australia Pty Ltd    Australia SL/DE Holdings
(Australia) Pty. Ltd.    Australia Sara Lee Household and Body Care Österreich
GmbH    Austria DE Investments Belgium BVBA    Belgium Douwe Egberts Coffee
Systems BVBA    Belgium Sara Lee Household and Body Care Belgium BVBA    Belgium
Sara Lee Coffee & Tea Belgium BVBA    Belgium Douwe Egberts Operating Service
BVBA (DEOS)    Belgium



--------------------------------------------------------------------------------

Sara Lee Finance Belgium BVBA    Belgium Sara Lee/DE Immo Belgium BVBA   
Belgium Expresso.Coffee—Automaçao De Bebidas Quentes Ltda.    Brazil Sara Lee
Cafés do Brasil Ltda    Brazil Nutri-Metics International (Guangzhou) LTD.   
China Sara Lee (China) Trading Company Limited    China Codef Financial Services
CV    Curacao Sara Lee/DE Antilles NV    Curacao Sara Lee/DE Investments
(Cyprus) Ltd    Cyprus Sara Lee Czech Republic, s.r.o.    Czech Republic DE US,
INC.    Delaware House of Coffee ApS    Denmark Merrild Kaffe ApS    Denmark
Sara Lee/DE Nordic Finance K/S    Denmark Courtaulds Textiles Holding SAS   
France CT Diffusion SAS    France DEF Finance SNC    France DEF Holding SNC   
France Maison du Café Coffee Systems France SNC    France Sara Lee Coffee & Tea
France S.N.C.    France Sara Lee France Finance SAS    France Sara Lee France
SNC    France Sara Lee/DE France S.A.S.    France BAMA International ZN der Sara
Lee Deutschland GmbH    Germany



--------------------------------------------------------------------------------

Coffenco International GmbH    Germany Douwe Egberts Kaffee-Systeme GmbH   
Germany Fairwind GmbH    Germany Jensen & Graf Kaffeespezialitaten GmbH   
Germany Sara Lee Coffee & Tea Germany GmbH    Germany Sara Lee Germany GmbH   
Germany Sara Lee/DE Holding GmbH    Germany Sara Lee Coffee and Tea Hellas SA   
Greece Sara Lee Holdings Participation Limited Liability Company (Hellas
Holdings)    Greece Nutri-Metics International (Hong Kong) Ltd    Hong Kong Sara
Lee Hong Kong Ltd.    Hong Kong Sara Lee Hungary Gyártó és Kereskedelmi
Zártkörűen Működő Részvénytársaság    Hungary PT Premier Ventures Indonesia   
Indonesia PT Sara Lee Indonesia    Indonesia PT Sara Lee Trading Indonesia   
Indonesia PT Suria Yozani (former PT Sara Lee Shared Services Company)   
Indonesia Linnyshaw Insurance Limited    Isle Of Man Confix S.r.l.    Italy Sara
Lee Holdings Italy Srl    Italy Sara Lee Household and Body Care Italy SpA   
Italy Sara Lee Japan Ltd.    Japan Sara Lee Baltic, s.i.a.    Latvia Sara Lee
Finance Luxembourg SÀRL    Luxembourg



--------------------------------------------------------------------------------

Sara Lee Holdings Luxembourg Sàrl    Luxembourg Sara Lee Household & Body Care
Malawi Ltd    Malawi Homesafe Products (M) Sdn Bhd    Malaysia Kiwi
Manufacturing SDN BHD    Malaysia Sara Lee Malaysia SDN BHD    Malaysia Sara Lee
South East Asia SDN BHD    Malaysia Sl Products Manufacturing SDN BHD   
Malaysia Tea Forte, Inc.    Massachusetts Sara Lee Mauritius Holding Private Ltd
   Mauritius Baro Bestuursmaatschappij BV    Netherlands Beheersmaatschappij
Bevem B.V.    Netherlands Buttress BV    Netherlands CoffeeCompany Holding B.V.
   Netherlands D.E MASTER BLENDERS 1753 B.V.    Netherlands DE Global Holdings
C.V.    Netherlands Decaf BV    Netherlands DEMB International B.V.   
Netherlands Douwe Egberts Beheersmaatschappij B.V.    Netherlands Douwe Egberts
Coffee Systems Global Network BV    Netherlands Douwe Egberts Coffee Systems
International B.V.    Netherlands Douwe Egberts Coffee Systems Nederland BV   
Netherlands Douwe Egberts Koffie & Kado BV    Netherlands Douwe Egberts
Nederland BV    Netherlands Douwe Egberts Van Nelle Participations B.V.   
Netherlands Kiwi European Holdings BV    Netherlands



--------------------------------------------------------------------------------

Koninklijke Douwe Egberts BV    Netherlands Marander Assurantie Compagnie BV   
Netherlands Sara Lee B.A. BV    Netherlands Sara Lee Housheold and Body Care
Finance B.V.    Netherlands Sara Lee Household Care Nederland B.V.   
Netherlands Sara Lee International B.V.    Netherlands Sara Lee International
Holdings B.V.    Netherlands Sara Lee/DE Global Finance B.V.    Netherlands Sara
Lee/DE Investments B.V.    Netherlands The Coffee Company B.V.    Netherlands DE
Export B.V.    Netherlands Douwe Egberts Finance B.V.    Netherlands I Tas Ezn
BV    Netherlands Douwe Egberts Coffee Treatment & Supply BV    Netherlands Sara
Lee/DE BV    Netherlands Sara Lee/DE Finance BV    Netherlands Defacto BV   
Netherlands Zijlstra’s Meubelfabriek BV    Netherlands Sara Lee/DE Finance
(Antilles) NV    Netherlands Antilles Sara Lee/DE Finance SEP    Netherlands
Antilles Sara Lee/DE Investments (Antilles) NV    Netherlands Antilles Sara Lee
New Zealand Limited    New Zealand Kiwi (Nigeria) Limited    Nigeria House of
Coffee AS    Norway



--------------------------------------------------------------------------------

Kaffehuset Friele AS (45% non-controlling interest)    Norway Prima—Sara Lee
Coffee and Tea Poland Sp. z o.o.    Poland Douwe Egberts (Portugal)- Produtos
Alimentares Lda    Portugal Sara Lee Rus LLC    Russian Federation Sara Lee
Singapore Pte Ltd    Singapore Sara Lee Slovakia, s.r.o.    Slovakia Sara Lee
Finance Spain S.L.    Spain Sara Lee Household and Body Care España S.L.   
Spain Sara Lee Iberia, S.L.    Spain Sara Lee Southern Europe, SL    Spain
Merrild Kaffee Systems Sverige AB    Sweden Decotrade GmbH    Switzerland Sara
Lee (Thailand) Ltd    Thailand Sara Lee Coffee & Tea (Thailand) Limited   
Thailand Courtaulds Textiles (Holdings) Limited    United Kingdom Courtaulds
Textiles Limited    United Kingdom Douwe Egberts Coffee Systems Ltd, UK   
United Kingdom Kiwi (EA) Limited    United Kingdom Lovable Italiana Limited   
United Kingdom Master Models Limited    United Kingdom New Way Packaged Products
Limited    United Kingdom Sara Lee (UK) Investments    United Kingdom Sara Lee
Acquisition Limited    United Kingdom Sara Lee Coffee & Tea UK Ltd    United
Kingdom Sara Lee Household & Body Care UK Limited    United Kingdom



--------------------------------------------------------------------------------

Sara Lee Investments    United Kingdom Sara Lee UK Finance Ltd    United Kingdom
Sara Lee UK Holdings Limited    United Kingdom Sara Lee UK Limited    United
Kingdom Sara Lee UK Pension Trustee Limited    United Kingdom Sara Lee/DE
Holdings Limited    United Kingdom Temana International Ltd    United Kingdom
Yarnell Ltd    United Kingdom Kitchens Of Sara Lee PTY Ltd    Australia Conoplex
Insurance Company Ltd.    Bermuda Gallo Salame, Inc.    California Sara Lee
Foodservice Ltd.    Canada Aidells Sausage Company, Inc.    Delaware Bryan
Foods, Inc.    Delaware Courtaulds Textiles U.S., Inc.    Delaware Egbert LLC   
Delaware Flavor Corp.    Delaware Flavor Holdings, Inc.    Delaware
International Affiliates & Investment LLC    Delaware Sara Lee—Kiwi Holdings,
LLC    Delaware Sara Lee Diversified, LLC    Delaware Sara Lee Foods, LLC   
Delaware Sara Lee International LLC    Delaware Sara Lee International TM
Holdings LLC    Delaware Sara Lee Mexicana Holdings Investment, L.L.C.   
Delaware



--------------------------------------------------------------------------------

Sara Lee TM Holdings LLC    Delaware Saramar, L.L.C.    Delaware Southern Family
Foods, L.L.C.    Delaware Mexican Traders, SA de CV    Mexico Caitlin Financial
Corporation N.V.    Netherlands Antilles Uninex SA    Uruguay



--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary Indebtedness

 

FORM OF INDEBTEDNESS

  

OBLIGOR(S)

  GUARANTOR(S)    OBLIGEE(S)    OUTSTANDING
IN MILLIONS

Short term debt

   Sara Lee Cafés do Brasil Ltd      Bradesco, Itau, Banco de
Nord-EsteBrasil, Itau, Banco
Brasil    EUR 57.25

Loan

   Sara Lee (China) Trading Co. Ltd      Citibank    EUR 4.78

Revolving Credit Facility

(€750MM available)

   D.E Master Blenders 1753 B.V.   DE US, Inc.   
Coöperatieve Centrale Raiffeisen-


Boerenleenbank B.A.;

 

Deutsche Bank Luxembourg S.A.;

 

ING Bank N.V.;

 

JPMorgan Chase Bank, N.A.;

 

Lloyds TSB Bank Plc;

 

The Royal Bank of Scotland N.V.;

 

Bank of Tokyo-Mitsubishi UFJ

(Holland) N.V.;

 

Goldman Sachs Bank USA;

 

National Australia Bank Limited;

 

Danske Bank A/S

   EUR 0.00



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Five-Year Revolving Credit Facility Agreement dated as
of May 24, 2012 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Sara Lee Corporation, the Lenders named therein and Bank of
America, N.A., as administrative agent for the Lenders. Terms defined in the
Credit Agreement are used herein with the same meanings.

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment of the Assignor on
the Assignment Date and Swingline Loans and Revolving Loans owing to the
Assignor which are outstanding on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Lender that is not created or organized
under the laws of the United States of America or a political subdivision
thereof, any documentation required to be delivered by the Assignee pursuant to
Section 2.12(e) of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The Assignee and Assignor
shall pay the fee payable to the Administrative Agent pursuant to
Section 8.04(b) of the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:



--------------------------------------------------------------------------------

Assignee’s Address for Notices:

Effective Date of Assignment

(“Assignment Date”):

 

Facility

  

Principal Amount Assigned (and
identifying information as to

individual and Swingline Loan)

  

Percentage Assigned of

Facility/Commitment(set forth,

to at least 8 decimals, as a

percentage of the Facility and the
aggregate Commitments of all

Lenders thereunder)

 

Commitment Assigned:

   $      %   

Revolving Loans:

     

Swingline Loans:

      The terms set forth above are hereby agreed to:      

 

[Name of Assignor], as Assignor, By:       Name:   Title: [Name of Assignee], as
Assignee, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:1

 

Sara Lee Corporation     Bank of America, N.A., as Administrative Agent
By:                                                                            
  By:           Name:       Name:       Title:       Title:

  

 

1 

Consents to be included to the extent required by Section 8.04(b) of the Credit
Agreement.



--------------------------------------------------------------------------------

EXHIBIT B-1

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

EXHIBIT B-2

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

INTEREST ELECTION REQUEST

Bank of America, N.A.,

as administrative agent

for the Lenders referred to below

[            ]

[            ]

Attention: [            ]

[Date]

Reference is made to the Five-Year Revolving Credit Facility Agreement, dated as
of May 24, 2012 (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders party thereto and
Bank of America, N.A., as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes an
Interest Election Request and the Borrower hereby requests the conversion or
continuation of a Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Revolving Borrowing to be converted or continued as requested hereby:

 

  (A)

Revolving Borrowing to which this request applies:2

 

  (B)

Principal amount of Revolving Borrowing to be converted or continued:3

 

  (C)

Effective date of election:4

 

  (D)

Type of resulting Borrowing:5

 

  (E)

Interest Period of resulting Borrowing:6

 

 

2 

Specify the existing Type and the last day of current Interest Period.

3 

The principal amount should not be less than US$10,000,000 and should be an
integral multiple of US$1,000,000, except as otherwise provided in the Credit
Agreement.

4 

The effective date must be a Business Day.

5 

Specify whether the Borrowing will be a Eurocurrency Borrowing or an ABR
Borrowing.

6 

The Interest Period must comply with the definition of “Interest Period” and end
not later than the Termination Date.



--------------------------------------------------------------------------------

Very truly yours, SARA LEE CORPORATION By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

NOTE

 

$[            ]   [Date]

FOR VALUE RECEIVED, Sara Lee Corporation, a Maryland corporation (the
“Borrower”), promises to pay to the order of [            ] (the “Lender”) the
unpaid principal amount of each Loan made by the Lender to the Borrower pursuant
to the Five-Year Revolving Credit Facility Agreement, dated as of May 24, 2012,
as amended or modified, among the undersigned, the Lender, the other lenders who
are parties thereto and Bank of America, N.A., as administrative agent (the
“Credit Agreement”). Such principal payments shall be made in the amounts and on
the dates provided for in the Credit Agreement. The Borrower also promises to
pay interest on the unpaid principal amount of each such Loan on the dates and
at the rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in the currencies and at the offices
required under Section 2.13 of the Credit Agreement.

This Note is one of the promissory notes referred to in Section 2.09(e) of the
Credit Agreement. Terms defined in the Credit Agreement are used herein with the
same meanings.

Every Loan made by the Lender, the respective Type, Class and date on which the
principal is due and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
under the first paragraph of this Note or under the Credit Agreement.

Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

SARA LEE CORPORATION By:    

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date   

Class and

Type of Loan7

  

Date on

Which

Loan Was

Made

  

Date by

Which

Principal

Must Be

Repaid

  

Initial

Amount of

Loan

  

Amount of

Principal

Already

Repaid

  

Principal

Payment

  

Interest

Rate

  

Name of Person

Making the

Notation

 

 

 

7 

Specify whether the Loan is a Revolving Loan or a Swingline Loan and whether the
Loan is a Eurodollar or ABR Loan.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMMITMENT AND ACCEPTANCE

Form of Commitment and Acceptance

Dated             , 20            

Reference is made to that certain Five-Year Revolving Credit Facility Agreement
dated as of May 24, 2012 by and among Sara Lee Corporation, a Maryland
corporation (the “Borrower”), the institutions from time to time parties thereto
as Lenders (the “Lenders”) and Bank of America, N.A., as the Administrative
Agent (the “Administrative Agent”) (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meaning.

Pursuant to Section 2.24 of the Credit Agreement, the Borrower has requested an
increase in the aggregate amount of the Commitments from $            to
$            . Such increase in the aggregate of the Commitments is to become
effective on the date (the “Effective Date”) which is the later of
(i)             ,             and (ii) the date on which the conditions
precedent set forth in Section 2.24 in respect of such increase have been
satisfied. In connection with such requested increase in the aggregate of the
Commitments, the Borrower, the Administrative Agent and             (the
“Accepting Bank”) hereby agree as follows:

1. Effective as of the Effective Date, [the Accepting Bank shall become a party
to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the] [the
Commitment of the Accepting Bank under the Credit Agreement shall be increased
from $            to the] amount set forth opposite the Accepting Bank’s name on
the signature page hereof.

[2. The Accepting Bank hereby (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement and the other loan documents delivered in connection therewith
as are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; and (iv) agrees that it will
be bound by and will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender].

3. The Borrower hereby represents and warrants that as of the date hereof and as
of the Effective Date, no event shall have occurred and then be continuing which
constitutes an Event of Default or an Unmatured Event of Default.

4. THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

5. This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

SARA LEE CORPORATION By:     Name:   Title:   BANK OF AMERICA, N.A., as
Administrative Agent By:     Name:   Title:  

 

COMMITMENT

 

ACCEPTING BANK

$               [BANK]   By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five-Year Revolving Credit Facility Agreement
dated as of May 24, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sara Lee Corporation (the
“Borrower”), the Lenders party thereto and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Sections 881(c)(3)(B) and 871(h)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:    

Date:                 , 20 [        ]



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five-Year Revolving Credit Facility Agreement
dated as of May 24, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sara Lee Corporation (the
“Borrower”), the Lenders party thereto and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Sections 881(c)(3)(B) and 871(h)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform suc+h Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:  

Title:

 

Date:                 , 20 [        ]



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five-Year Revolving Credit Facility Agreement
dated as of May 24, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sara Lee Corporation (the
“Borrower”), the Lenders party thereto and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation and (iii) with respect to such participation, the undersigned is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code. Furthermore, the undersigned hereby certifies
that each of its direct or indirect partners/members is described in one of the
following: (1) such partner/member is (a) not a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (b) not a ten percent
shareholder of the Borrower within the meaning of Sections 881(c)(3)(B) and
871(h)(3)(B) of the Code and (c) not a controlled foreign corporation related to
the Borrower as described in Section 881(c)(3)(C) of the Code; (2) such
partner/member is claiming that income is effectively connected with the conduct
of a trade or business within the United States on IRS Form W-8ECI; (3) such
partner/member is claiming eligibility for the benefits of an income tax treaty
to which the United States is a party on IRS Form W-8BEN; or (4) such
partner/member is able to certify that such partner/member is exempt from U.S.
federal backup withholding tax on IRS Form W-9.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. The undersigned has also furnished its participating Lender with an
applicable IRS Form W-8 or W-9 for each of its partners/members that is not
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:  

Date:                 , 20 [        ]



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Five-Year Revolving Credit Facility Agreement
dated as of May 24, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sara Lee Corporation (the
“Borrower”), the Lenders party thereto and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)) and (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, the undersigned is not a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code. Furthermore, the undersigned hereby certifies that each of its direct
or indirect partners/members is described in one of the following: (1) such
partner/member is (a) not a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (b) not a ten percent shareholder of the
Borrower within the meaning of Sections 881(c)(3)(B) and 871(h)(3)(B) of the
Code and (c) not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code; (2) such partner/member is
claiming that income is effectively connected with the conduct of a trade or
business within the United States on IRS Form W-8ECI; (3) such partner/member is
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party on IRS Form W-8BEN; or (4) such partner/member is able
to certify that such partner/member is exempt from U.S. federal backup
withholding tax on IRS Form W-9.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. The undersigned has also furnished the Administrative Agent
and the Borrower with an applicable IRS Form W-8 or W-9 for each of its
partners/members that is not claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:  

Date:                 , 20 [        ]